 
Exhibit 10.1
 
Execution Version

--------------------------------------------------------------------------------



 
Senior Subordinated Credit Agreement
dated as of November 3, 2016,
by and among
QUADRANT 4 SYSTEM CORPORATION, as Borrower
BIP LENDER, LLC, as Collateral Agent
and
BIP QUADRANT 4 DEBT FUND I, LLC, as Lender
 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 1.          DEFINITIONS; INTERPRETATION
1
Section 1.1
Definitions
1
Section 1.2
Interpretation
19
Section 1.3
Change in Accounting Principles
19
     
SECTION 2.          THE CREDIT FACILITY
20
Section 2.1
Purchase and Sale of the Term Note and BIP Warrant
20
Section 2.2
Interest
20
Section 2.3
Maturity of Term Loan
20
Section 2.4
Prepayments
20
Section 2.5
Default Rate
23
Section 2.6
Evidence of Indebtedness
23
Section 2.7
Fees and Expenses
23
Section 2.8
Pro Rata Treatment
24
Section 2.9
Place and Application of Payments
24
Section 2.10
Allocation of Purchase Price
25
     
SECTION 3.          CHANGE IN CIRCUMSTANCES
25
Section 3.1
Withholding Taxes
25
Section 3.2
Documentary Taxes
25
     
SECTION 4.          CONDITIONS PRECEDENT
26
Section 4.1
Initial Credit Event
26
Section 4.2
All Credit Events
28
     
SECTION 5.          REPRESENTATIONS AND WARRANTIES OF BORROWER
29
Section 5.1
Organization and Qualification
29
Section 5.2
Subsidiaries; Warrants
29
Section 5.3
Authority and Validity of Obligations
30
Section 5.4
Use of Proceeds; Margin Stock
30
Section 5.5
Financial Reports
31
Section 5.6
No Material Adverse Change
32
Section 5.7
Full Disclosure
32
Section 5.8
Trademarks, Franchises, and Licenses
32
Section 5.9
Governmental Authority and Licensing
32
Section 5.10
Good Title
32
Section 5.11
Litigation and Other Controversies
32
Section 5.12
Taxes
32
Section 5.13
Approvals
33
Section 5.14
Affiliate Transactions
33
Section 5.15
Investment Company
33
Section 5.16
ERISA
33
Section 5.17
Compliance with Laws
33
Section 5.18
OFAC
34
Section 5.19
Other Agreements
34
Section 5.20
Solvency
34



-i-

--------------------------------------------------------------------------------

 
Section 5.21
No Default
34
Section 5.22
No Broker Fees
35
Section 5.23
Proprietary Rights
35
Section 5.24
Private Offering
37
Section 5.25
Labor Relations
37
Section 5.26
Potential Conflicts of Interests
37
Section 5.27
SEC Reports
37
Section 5.28
Listing and Maintenance Requirements
38
Section 5.29
Related Agreements
38
Section 5.30
Collective Enterprise
39
Section 5.31
Amended SEC Reports
39
     
SECTION 6.          AFFIRMATIVE COVENANTS
39
Section 6.1
Maintenance of Business
40
Section 6.2
Maintenance of Properties
40
Section 6.3
Taxes and Assessments
40
Section 6.4
Insurance
40
Section 6.5
Financial Reports
41
Section 6.6
Inspection
44
Section 6.7
ERISA
44
Section 6.8
Compliance with Laws
44
Section 6.9
Compliance with OFAC Sanctions Programs
45
Section 6.10
Formation of Subsidiaries
45
Section 6.11
Use of Proceeds; Margin Stock
46
Section 6.12
Guaranties and Collateral
46
Section 6.13
Accounts
47
Section 6.14
Reserved
47
Section 6.15
Maintenance of Proprietary Rights
47
Section 6.16
Post Closing Covenants
49
Section 6.17
Reserved
49
Section 6.18
Warrants
49
Section 6.19
Board Observer
49
Section 6.20
Reporting
50
     
SECTION 7.          NEGATIVE COVENANTS
50
Section 7.1
Borrowings and Guaranties
50
Section 7.2
Liens
51
Section 7.3
Investments, Acquisitions, Loans and Advances
52
Section 7.4
Mergers, Consolidations and Sales
53
Section 7.5
Maintenance of Subsidiaries
54
Section 7.6
Dividends and Certain Other Restricted Payments
54
Section 7.7
Burdensome Contracts With Affiliates
55
Section 7.8
No Changes in Fiscal Year
56
Section 7.9
Change in the Nature of Business
56
Section 7.10
No Restrictions
56
Section 7.11
Constituent Documents and Subordinated Debt
56
Section 7.12
Financial Covenants
57



-ii-

--------------------------------------------------------------------------------

 
Section 7.13
Rate Management Arrangements
58
Section 7.14
Real Property
58
Section 7.15
Use of Collateral Agent’s or any Lender’s Name
58
Section 7.16
Material Impairment
58
     
SECTION 8.          EVENTS OF DEFAULT AND REMEDIES
58
Section 8.1
Events of Default
58
Section 8.2
Non Bankruptcy Defaults
61
Section 8.3
Bankruptcy Defaults
61
     
SECTION 9.          COLLATERAL AGENT
61
Section 9.1
Appointment and Authorization of Collateral Agent
61
Section 9.2
Collateral Matters
61
Section 9.3
Delegation of Duties
62
Section 9.4
Liability of Collateral Agent
62
Section 9.5
Reliance by Collateral Agent
62
Section 9.6
Notice of Default
63
Section 9.7
Investment Decision; Disclosure of Information by Collateral Agent
63
Section 9.8
Indemnification of Collateral Agent
64
Section 9.9
Successor Collateral Agent
64
Section 9.10
Reliance on Collateral Agent
65
     
SECTION 10.          REPRESENTATIONS AND WARRANTIES OF LENDER
65
Section 10.1
Securities Laws
65
     
SECTION 11.          MISCELLANEOUS
66
Section 11.1
No Waiver, Cumulative Remedies
66
Section 11.2
Non-Business Days
66
Section 11.3
Survival of Representations
66
Section 11.4
Survival of Indemnity and Certain Other Provisions
66
Section 11.5
Notices
67
Section 11.6
Counterparts
67
Section 11.7
Successors and Assigns
67
Section 11.8
Amendments, etc
68
Section 11.9
Headings
68
Section 11.10
Costs and Expenses; Indemnification
68
Section 11.11
Set off
70
Section 11.12
Entire Agreement
70
Section 11.13
Governing Law
70
Section 11.14
Severability of Provisions
70
Section 11.15
Excess Interest
70
Section 11.16
Construction
71
Section 11.17
Submission to Jurisdiction; Waiver of Venue; Service of Process
71
Section 11.18
Waiver of Jury Trial
72
Section 11.19
Intercreditor Agreement
73



-iii-

--------------------------------------------------------------------------------

 
Section 11.20
Time is of the Essence
73
Section 11.21
Confidentiality
73
Section 11.22
Further Assurances
74


 
 
 
 
 
 
-iv-

--------------------------------------------------------------------------------

SENIOR SUBORDINATED CREDIT AGREEMENT
This Senior Subordinated Credit Agreement is entered into as of November 3,
2016, by and among QUADRANT 4 SYSTEM CORPORATION, an Illinois corporation
(“Borrower”), BIP LENDER, LLC, a Delaware limited liability company (“Collateral
Agent”) and BIP QUADRANT 4 DEBT FUND I, LLC, a Delaware limited liability
company (“Lender” and together with the other lenders from time to time party
hereto, collectively the “Lenders”).  All capitalized terms used herein without
definition shall have the meanings ascribed thereto in Section 1.1.
PRELIMINARY STATEMENT
A.          Borrower has requested, and Lender has agreed to extend, a term loan
on the terms and conditions of this Agreement.
B.          Borrower wishes to sell to Lender a warrant to purchase 3,000,000
shares of common stock of Borrower substantially in the form of Exhibit A
attached hereto (the “BIP Warrant”) on the terms and conditions set forth
therein and in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.          DEFINITIONS; INTERPRETATION.
Section 1.1          Definitions.  The following terms when used herein shall
have the following meanings:
“Acquired Business” means the entity or assets acquired by the Borrower or a
Wholly-owned Subsidiary in an Acquisition, whether before or after the date
hereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the equity securities of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

--------------------------------------------------------------------------------



“Agama Acquisition” means the Acquisition by Stratitude of all or substantially
all of the assets of Agama Solutions Inc. pursuant to the terms and conditions
of the Agama Purchase Agreement.
“Agama Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of the date hereof, by and among Stratitude, as purchaser, and Agama Solutions
Inc., as seller.
“Agama Purchase Documents” means, collectively, (a) the Agama Purchase Agreement
and (b) all other agreements, instruments and documents executed and delivered
in connection therewith.
“Agreement” means this Senior Subordinated Credit Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time
pursuant to the terms hereof.
“Authorized Representative” means those persons shown on the list of officers
provided by Borrower pursuant to Section 4.1 or on any update of any such list
provided by Borrower to Collateral Agent, or any further or different officers
of Borrower so named by any Authorized Representative of Borrower in a written
notice to Collateral Agent.
“BIP Warrant” has the meaning set forth in the Preliminary Statement, as the
same may be amended, supplemented or modified from time to time.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Brainchild Earn-Out” means the “Earn Out” payable to the Brainchild Seller
pursuant to Section 1.2.3 of the Brainchild Purchase Agreement.
“Brainchild Put Right” means the put right payable to the Brainchild Seller
pursuant to Section 1.2.2 of the Brainchild Purchase Agreement.
“Brainchild Purchase Agreement” means that certain Stock Purchase Agreement, by
and between Borrower and Brainchild Seller, dated as of January 1, 2015.
“Brainchild Seller” means Jeffrey Cameron and Beverly Cameron, former
stockholders of Brainchild Corporation.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Atlanta, GA.
“California Acquisition” means the Acquisition by Borrower of all or
substantially all of the capital stock of Stratitude Inc. pursuant to the terms
and conditions of the California Purchase Agreement (it being understood that
Stratitude will be consummating the Agama Acquisition immediately prior to the
California Acquisition).
“California Acquisition Subordination Agreement” means that certain
Subordination Agreement dated as of the date hereof by and among Borrower,
Collateral Agent and the California Purchase Agreement Seller.
-2-

--------------------------------------------------------------------------------



“California Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of the date hereof, by and among Borrower, Stratitude Inc., a
California corporation, and the California Purchase Agreement Seller.
 “California Purchase Agreement Earn-Out” means the “Earnout Consideration”
payable to the California Purchase Agreement Seller pursuant to Section 1.5 and
Exhibit B of the California Purchase Agreement.
“California Purchase Agreement Seller” means, individually and collectively, the
shareholders listed on Exhibit A to the California Purchase Agreement.
“California Purchase Documents” means, collectively, (a) the California Purchase
Agreement and (b) all other agreements, instruments and documents executed and
delivered in connection therewith.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP but excluding (a) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (b) expenditures to the extent such expenditures
constitute a reinvestment of proceeds from a Disposition to the extent permitted
under this Agreement, and (c) expenditures acquired in connection with a
Permitted Acquisition to the extent that there is no cash outlay other than the
purchase price that was paid and such expenditures were not created in
connection with, or in anticipation of, such Permitted Acquisition.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq., and any future
amendments.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the  Exchange Act) at any
time of beneficial ownership of 20% or more of the outstanding capital stock or
other equity interests of Borrower on a fully diluted basis, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of Borrower on the Closing Date (together with any new or replacement
directors whose initial nomination for election was approved by a majority of
the
-3-

--------------------------------------------------------------------------------



directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of Borrower, (c) any “Change of Control” (or words of like
import), as defined in any agreement or indenture relating to any issue of
Indebtedness for Borrowed Money of Borrower or any Subsidiary shall occur,
including, without limitation, the Senior Debt, (d) a sale, assignment, lease,
conveyance, exchange, transfer, sale-leaseback or other disposition of more than
30% of the assets of Borrower and its Subsidiaries, taken as a whole, whether in
one or a series of related transactions (excluding normal inventory sales and
financing arrangements associated with inventory or receivables), (e) Borrower
ceases to own and control 100% of the capital stock of each Guarantor, (f)
approval by the board of directors (or equivalent governing body) of Borrower or
any Subsidiary of a liquidation or dissolution of Borrower or such Subsidiary
other than, as it relates to any such Subsidiary, the liquidation or dissolution
of such Subsidiary shall not be deemed a Change of Control if the assets of such
Subsidiary are transferred to Borrower or another Guarantor prior to, or
concurrently with, such dissolution or liquidation or (g) a transaction or
series of transaction with a controlling stockholder or other affiliated
person(s) or third parties that terminates Borrower’s public company status and
related reporting obligations under the Exchange Act (for the avoidance of
doubt, any event, circumstance or change that results in Borrower’s cessation of
reporting under the Exchange Act without also terminating Borrower’s public
company status shall not be deemed a Change of Control).
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to Lender in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to Lender, or any security trustee
therefor, by the Collateral Documents.
“Collateral Documents” means the Mortgages, the Security Agreement, the Pledge
Agreements, and all other mortgages, deeds of trust, security agreements, pledge
agreements, assignments, control agreements, financing statements and other
documents as shall from time to time secure or relate to the Obligations or any
part thereof.
“Commercial Software” means packaged commercially available software programs
generally available to the public which have been licensed to Borrower or any
Subsidiary pursuant to an end user license.
“Constituent Documents” is defined in the Security Agreement.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit Event” means the advancing of the Term Loan.
-4-

--------------------------------------------------------------------------------



“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“DialedIn Earn-Out” means the “General Revenue Earnout” (as defined in the
DialedIn Merger Agreement) and the “HP Earnout” (as defined in the DialedIn
Merger Agreement) payable to the Shareholders (as defined in the DialedIn Merger
Agreement) pursuant to Section 2.4(ii) and (iii) of the DialedIn Merger
Agreement.
“DialedIn EO Recipients” means Shareholders and officers and employees of
DialedIn, Inc. receiving payments of the DialedIn Earn-Out.
“DialedIn General Sales Commission” means the “General Sales Commission” (as
defined in the DialedIn Sales Commission Agreement) payable to the former
shareholders of DialedIn Inc. pursuant to the DialedIn Sales Commission
Agreement.
“DialedIn HP Sales Commission” means the “HP Sales Commission” (as defined in
the DialedIn Sales Commission Agreement) payable to the former shareholders of
DialedIn Inc. pursuant to the DialedIn Sales Commission Agreement.
“DialedIn Merger Agreement” means that certain Agreement and Plan of Merger, by
and among DialedIn, Inc., Q-Dial Corp. and Borrower, dated as of November __,
2015.
“DialedIn Sales Commission Agreement” means that certain Sales Commission
Agreement between Borrower and the former shareholders of DialedIn Inc. dated
effective as of the later of January 8, 2016 or the date fully executed by both
parties.
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 7.4(a) and (b).
“Distributions” by a Person means (a) dividends or other distributions on any
now or hereafter outstanding capital stock of such Person; (b) the redemption,
repurchase, defeasance or acquisition of such capital stock or of warrants,
rights or other options to purchase such capital stock; and (c) any loans or
advances (other than salaries or reimbursement of employee expenses in the
ordinary course of business), to any stockholder(s), partner(s) or member(s) of
such Person.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Earn Out Obligations” means and includes any earn out obligations, performance
payments or similar obligations of the Borrower or any Subsidiary arising out of
or in connection with a Permitted Acquisition or otherwise, including, without
limitation, the Brainchild Earn-Out, the DialedIn Earn-Out and the California
Purchase Agreement Earn-Out.
“EBITDA” means, with reference to any period for any Person, Net Income of such
Person for such period plus all amounts deducted in arriving at such Net Income
amount in respect of (a) Interest Expense for such period, (b) federal, state,
and local income taxes for such period, (c) depreciation of fixed assets and
amortization of intangible assets for such period, (d) other one-time,
non-recurring costs and expenses approved by the Collateral Agent in its sole
-5-

--------------------------------------------------------------------------------



discretion and in an amount satisfactory to the Collateral Agent, (e) any fees,
costs, charges or other amounts incurred in such period in connection with the
negotiation, execution and closing of this Agreement, the other Loan Documents
and the Senior Debt in an aggregate amount not to exceed $750,000,
(f) transaction fees, costs and expenses incurred during such period in
connection with a Permitted Acquisition, whether or not consummated; provided
that, (i) in respect of consummated Permitted Acquisitions, such transaction
fees, costs and expenses shall not exceed an aggregate amount of $250,000 for
any one (1) such Permitted Acquisition and (ii) in respect of unconsummated
Permitted Acquisitions, such transaction fees, costs and expenses shall not
exceed an aggregate amount of $100,000 for any one (1) such Permitted
Acquisition, and (g) transaction fees and amendment fees incurred after the
Closing Date which are paid to or on behalf of the Lenders or the Collateral
Agent or, to the extent permitted under the Senor Lender Intercreditor
Agreement, the Senior Lender in an aggregate amount not to exceed $100,000 per
fiscal year.
Notwithstanding the foregoing, solely for purposes of the computation of the
financial covenants set forth in Section 7.12 for any period during which a
Permitted Acquisition is made by the Borrower or any Wholly-owned Subsidiary,
(i) the pro forma EBITDA of any Acquired Business to the extent approved by the
Required Lenders in connection with such Permitted Acquisition shall be included
therein as if such purchase or other Permitted Acquisition was consummated on
the first day of such period, and (ii) any Indebtedness for Borrowed Money
incurred or assumed in connection therewith as permitted under this Agreement,
shall be included therein as if it had been incurred at the beginning of such
period.
Notwithstanding the foregoing, “EBITDA” shall be calculated as follows solely
for each of the following fiscal quarters:
Fiscal Quarter Ending
 
EBITDA
 
March 31, 2016
 
$
1,076,202
 
June 30, 2016
 
$
3,180,975
 
September 30, 2016
 
$
2,250,000
 



“Embedded Products” means all intellectual property that is subject to licenses,
sublicenses and other agreements as to which Borrower or any Subsidiary is a
party and pursuant to which Borrower or any Subsidiary is authorized to use any
third party patents, patent rights, trademarks, service marks, trade secrets or
copyrights, including all open source software listed in Schedule 5.23(c) and
all third party proprietary software listed in Schedule 5.23(b).
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any
-6-

--------------------------------------------------------------------------------



Hazardous Material, (c) from any abatement, removal, remedial, corrective or
response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Event of Default” means any event or condition identified as such in
Section 8.1.
“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
“Excess Interest” is defined in Section 11.15.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
“Fixed Charges” means, with reference to any period for any Person, the sum of
(a) all payments of principal due within 12 calendar months on and after the
last day of such period with respect to Indebtedness for Borrowed Money of such
Person (including, without limitation, any and all payments anticipated to be
made (whether contingent or non-contingent at the time) in respect of Earn Out
Obligations), (b) Interest Expense of such Person for such period, (c) federal,
state, and local income taxes paid or payable by such Person during such period
and (d) any Distributions made in cash during such period.  Notwithstanding the
foregoing, clause (b) set forth above (the “Applicable Item”) shall be
calculated as follows solely for each of the following fiscal quarters then
ended:
(i) for the fiscal quarter ending on September 30, 2016, the Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on
July 1, 2016 and ending on September 30, 2016 multiplied by four (4);
(ii) for the fiscal quarter ending on December 31, 2016, the Applicable Item
shall be calculated as: actual Applicable Item for the period beginning on
July 1, 2016 and ending on December 31, 2016 multiplied by two (2);
-7-

--------------------------------------------------------------------------------



(iii) for the fiscal quarter ending on March 31, 2017, the Applicable Item shall
be calculated as: actual Applicable Item for the period beginning on July 1,
2016 and ending on March 31, 2017 multiplied by one and one-third (1 1/3).
“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“GPA Learn Acquisition” means the Acquisition by Borrower of the “Purchased
Assets” (as such term is defined in the GPA Learn Purchase Agreement) pursuant
to the GPA Learn Purchase Agreement.
“GPA Learn Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of the date hereof, by and between Borrower, as purchaser, and the GPA
Learn Seller.
“GPA Learn Purchase Documents” means, collectively, (a) the GPA Learn Purchase
Agreement and (b) all other agreements, instruments and documents executed and
delivered in connection therewith.
“GPA Learn Royalties” means, collectively, the “Royalty Payments” (as defined in
the GPA Learn Royalty Agreement) payable to the GPA Learn Seller.
“GPA Learn Royalty Agreement” means that certain Royalty Agreement dated as of
the date hereof by and between the GPA Learn Seller and Borrower.
“GPA Learn Seller” means Great Parents Academy, LLC, a Georgia limited liability
company.
“Guarantor” and “Guarantors” each is defined in Section 6.12(a), and includes,
without limitation, Stratitude.
“Guaranty” and “Guaranties” each is defined in Section 6.12(a).
-8-

--------------------------------------------------------------------------------



“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.
 “Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than one hundred twenty (120) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all Rate Management Obligations of such Person, (g) all earn-outs and
similar obligations including, without limitation, any and all contingent and
non-contingent Earn Out Obligations, (h) all indebtedness evidenced by bonds,
debentures, notes or similar instruments, and (i) any equity securities or other
equity instrument, whether or not mandatorily redeemable, that under GAAP is
characterized as debt, whether pursuant to financial accounting standards board
issuance No. 150 or otherwise.
“Indemnitee” is defined in Section 11.10(a).
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of Borrower and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Period” means, for any date of determination, a period beginning on
the first day of any month, or, in the case of the initial Interest Period, if
the Term Loan is made on a day other than the first day of the month, the
Closing Date, and in each case ending on the last day of such month.
“Interest Rate” means, for any Interest Period, ten percent (10%).
“Knowledge of the Loan Parties”, or any similar phrases, means the actual
knowledge of any officer of any Loan Party, or knowledge that would be expected
to be obtained by a prudent business person under substantially similar
circumstances after a reasonably comprehensive investigation concerning the
matter at issue.
-9-

--------------------------------------------------------------------------------



“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.
“Lender” or “Lenders” is defined in the introductory paragraph of this
Agreement.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Collateral
Documents.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Guaranties, the BIP Warrant, the Information Certificate and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.
 “Loan Party” means (a) Borrower; (b) each Subsidiary of Borrower that becomes a
party to this Agreement, a Guaranty Agreement or the Security Agreement; and (c)
any other Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise), performance or prospects of Borrower or of Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of
Borrower or any Subsidiary to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against Borrower or any Subsidiary of any Loan
Document or the rights and remedies of Collateral Agent and the Lenders
thereunder or (ii) the perfection or priority of any Lien granted under any
Collateral Document.
“Material Plan” is defined in Section 8.1(h).
“Maximum Rate” is defined in Section 11.15.
“MGL Seller Note” means the Amended and Restated Promissory Note dated as of
April 18, 2011 issued by Borrower in favor of MGL Americas, Inc. in the original
aggregate principal amount of $3,117,538, as modified by that certain Loan
Modification Agreement dated as of October 1, 2014.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means, collectively, each mortgage, deeds of trust, leasehold
mortgage or similar instrument delivered to Collateral Agent pursuant to
Section 6.12(c), as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition
(including, without limitation, any
-10-

--------------------------------------------------------------------------------



underwriting, brokerage or other customary commissions payable to third parties
unrelated to Borrower and its Subsidiaries and legal, advisory and other fees
and expenses associated therewith), (ii) sale, use or other transactional taxes
paid or payable by such Person as a direct result of such Disposition and
(iii) until released to the Borrower or any Subsidiary, all reasonable amounts
that are set aside as a reserve established in accordance with GAAP for
(1) adjustments in respect of the sale price of such assets or (2) for the
payment of liabilities under any indemnification obligations (other than taxes
deducted pursuant to the foregoing clause (ii)) relating to the assets sold or
otherwise disposed of, (b) with respect to any Event of Loss of a Person, cash
and cash equivalent proceeds received by or for such Person’s account (whether
as a result of payments made under any applicable insurance policy therefor or
in connection with condemnation proceedings or otherwise), net of reasonable
direct costs incurred in connection with the collection of such proceeds, awards
or other payments, and (c) with respect to any offering of equity securities of
a Person or the issuance of any Indebtedness for Borrowed Money by a Person, 
cash and cash equivalent proceeds received by or for such Person’s account, net
of reasonable legal, underwriting, commissions payable to third parties
unrelated to Borrower and its Subsidiaries and other fees and expenses incurred
as a direct result thereof.
“Net Income” means, with reference to any period for any Person, the net income
(or net loss) of such Person for such period computed on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income
(a) the net income (or net loss) of such Person accrued prior to the date it
becomes a Subsidiary of, or has merged into or consolidated with, Borrower or
another Subsidiary, and (b) the net income (or net loss) of such Person (other
than a Subsidiary) in which Borrower or any of its Subsidiaries has an equity
interest in, except to the extent of the amount of dividends or other
distributions actually paid to Borrower or any of its Subsidiaries during such
period.
“Notes” means the Term Note and any notes issued in connection with any
assignment of all or a portion thereof.
“Obligations” means all obligations of Borrower to pay principal and interest on
the Term Loan, all fees and charges payable hereunder, and all other payment
obligations of Borrower or any of its Subsidiaries arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 6.9(c).
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States
-11-

--------------------------------------------------------------------------------



federal laws, regulations or Executive Orders, and any similar laws, regulations
or orders adopted by any State within the United States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Open Source Software” is defined in Section 5.23(c).
“OSS Agreements” is defined in Section 5.23(c).
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Permitted Acquisitions” means (x) the Related Transactions and (y) any
Acquisition by Borrower or any domestic Wholly-owned Subsidiary thereof where:
(a)          the business, division or assets acquired are for use, or the
Person acquired is engaged, in the businesses engaged in by Borrower on the
Closing Date or related, ancillary or complimentary businesses and activities;
(b)          immediately before and after giving effect to such Acquisition, no
Default or Event of Default shall exist;
(c)          the aggregate consideration (cash and non-cash) to be paid by
Borrower or any Subsidiary (including, without limitation, any indebtedness
assumed in connection therewith, the amount thereof to be calculated in
accordance with GAAP and the value of any equity securities of Borrower and/or
any Subsidiary issued to the seller in connection with such Acquisition) in
connection with (i) such Acquisition (or any series of related Acquisitions) is
less than $1,500,000, and (ii) all Acquisitions is less than $4,500,000, in each
case without the prior written consent of the Required Lenders;
(d)          immediately after giving effect to such Acquisition, Borrower is in
pro forma compliance with all the financial covenants set forth in Section 7.12;
(e)          in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition;
(f)          not less than twenty (20) Business Days prior to such Acquisition
(or such later date approved by Collateral Agent in its sole discretion),
Collateral Agent shall have received an acquisition summary with respect to the
Person and/or business, division or assets to be acquired, such summary to
include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12 month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of the proposed Acquisition,
and Borrower’s calculation of pro forma EBITDA relating thereto;
(g)          Collateral Agent shall have approved Borrower’s computation of pro
forma EBITDA;
-12-

--------------------------------------------------------------------------------



(h)          not less than fifteen (15) Business Days prior to such Acquisition
(or such later date approved by Collateral Agent in its sole discretion),
Collateral Agent shall have received drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as Collateral Agent may require to evidence the termination of all
Liens on the assets, business or division to be acquired;
(i)          reasonably prior to such Acquisition (or such later date approved
by Collateral Agent in its sole discretion), Collateral Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as Collateral Agent may require to evidence the termination of Liens
on the assets, business or division to be acquired;
(j)          the business, division, assets or Person acquired shall have
generated positive EBITDA (calculated in a manner acceptable to Collateral
Agent) for each of the twelve calendar months immediately preceding the
Acquisition;
(k)          consents shall have been obtained in favor of Collateral Agent to
the collateral assignment of rights and indemnities under the related
acquisition documents (or the acquisition documents shall permit the collateral
assignment of the same to the Collateral Agent) and opinions of counsel for
Borrower and its Subsidiaries and (if delivered to Borrower or any Subsidiary)
the selling party in favor of Collateral Agent and the Lenders shall have been
delivered;
(l)          Borrower shall have provided Collateral Agent with pro forma
forecasted balance sheets, profit and loss statements, and cash flow statements
of Borrower and its Subsidiaries, all prepared on a basis consistent with
Borrower’s historical financial statements, subject to adjustments to reflect
projected consolidated operations following the Acquisition, together with
appropriate supporting details and a statement of underlying assumptions for the
one year period following the date of the proposed Acquisition, on a month by
month basis;
(m)          Borrower shall have provided Collateral Agent with reasonable
calculations evidencing that on a pro forma basis created by adding the
historical combined financial statements of Borrower and its Subsidiaries
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the entity to be acquired
(or the historical financial statements related to the division, business or
assets to be acquired) pursuant to the Acquisition, subject to adjustments to
reflect projected consolidated operations following the Acquisition, Borrower
and its Subsidiaries are projected to be in compliance with the financial
covenants for each of the twelve months ended one year after the proposed date
of consummation of such Acquisition;
(n)          the Person acquired shall be a domestic Person and any assets,
business or division acquired shall be located within the United States of
America;
-13-

--------------------------------------------------------------------------------



(o)          the provisions of Section 6.12 shall have been satisfied,
including, without limitation, simultaneously with the closing of such
Acquisition, the target company (if such Acquisition is structured as a purchase
of equity securities) or Borrower or the domestic Wholly-owned Subsidiary (if
such Acquisition is structured as a purchase of assets or a merger and Borrower
or the domestic Wholly-owned Subsidiary is the surviving entity) executes and
delivers to Collateral Agent (a) such documents necessary to grant to Collateral
Agent, on behalf of the Lenders, a Lien in all of the assets of such target
company or surviving company, and their respective Subsidiaries, each in form
and substance reasonably satisfactory to Collateral Agent and (b) an unlimited
Guaranty of the Obligations, or at the option of Collateral Agent in Collateral
Agent’s absolute discretion, a joinder agreement satisfactory to Collateral
Agent in which such target company or surviving company, and their respective
Subsidiaries becomes a borrower under this Agreement and assumes primary, joint
and several liability for the Obligations;
(p)          if the Acquisition is structured as a merger, Borrower or one of
Borrower’s domestic Wholly-owned Subsidiaries that is a Borrower or Guarantor is
the surviving entity;
(q)          Borrower and its Subsidiaries shall not assume or acquire any
Indebtedness for Borrowed Money in connection with such Acquisition to the
extent such Indebtedness would not be permitted under Section 7.1 hereof; and
(r)          to the extent readily available to Borrower or any domestic
Wholly-owned Subsidiary, Borrower or such Subsidiary shall have provided
Collateral Agent with such other information with respect to such Acquisition as
reasonably requested by Collateral Agent.
“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 7.2.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Pledge Agreements” means each pledge agreement or similar agreement delivered
to Collateral Agent in connection with this Agreement or any other Loan
Document, as the same may be amended, modified, supplemented or restated from
time to time.
“Premises” means the real property owned or leased by Borrower or any
Subsidiary, including the real property and improvements thereon owned by
Borrower or any Subsidiary subject to the Lien of the Mortgages or any other
Collateral Documents.
-14-

--------------------------------------------------------------------------------



“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including source code
and related documentation), (g) all other proprietary rights, and (h) all copies
and tangible embodiments thereof (in whatever form or medium), in each case
excluding any Embedded Products and Commercial Software.
“Purchased Securities” means the Term Note and the Warrant Securities issued
hereunder.
“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement, or foreign exchange risk, currency risk,
or risk with respect to commodities prices, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.
“Rate Management Obligations” means any and all obligations of Borrower or any
Subsidiary, whether absolute, contingent or otherwise and howsoever and
whensoever (whether now or hereafter) created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under or in connection with (i) any and all Rate Management
Agreements, and (ii) any and all cancellations, buy-backs, reversals,
terminations or assignments of any Rate Management Agreement.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.
-15-

--------------------------------------------------------------------------------



“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing to Borrower or any Subsidiary, evidenced by accounts,
instruments, chattel paper, or general intangibles.
“Related Agreements” means, collectively, (a) the Agama Purchase Documents, (b)
the GPA Learn Purchase Documents and (c) the California Purchase Documents.
“Related Transactions” means, collectively, (a) the Agama Acquisition, (b) the
GPA Learn Acquisition and (c) the California Acquisition.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.
“Reporting Company” means a Person that has a class of securities registered
under the Exchange Act or is otherwise required to file reports with the SEC
under the Exchange Act.
“Required Lenders” means the Lenders holding greater than 50% of the outstanding
principal amount of the Term Loan.
“Restricted Payments” is defined in Section 7.6.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.
“Sandton” means Sandton Credit Opportunities Fund I, LP, together with any of
its Affiliates and their respective successors and assigns.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
“Security Agreement” means each general security agreement or similar agreement
delivered to Collateral Agent in connection with this Agreement or any other
Loan Document, including, without limitation, (a) that certain General Security
Agreement dated as of the date hereof between Borrower and Collateral Agent, and
(b) that certain General Security Agreement dated as of the date hereof between
Stratitude and Collateral Agent, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.
“Senior Debt” means the First Lien Obligations (as defined in the Senor Lender
Intercreditor Agreement).
“Senior Debt Agreement” means the Credit Agreement, dated as of July 1, 2016, by
and between the Loan Parties and the Senior Lender.
-16-

--------------------------------------------------------------------------------



“Senior Debt Documents” means the Senior Debt Agreement and all agreements,
instruments and documents executed in connection therewith.
“Senior Lender” means BMO Harris Bank N.A.
“Senior Lender Intercreditor Agreement” means the Intercreditor and
Subordination Agreement, dated as of the date hereof, by and among the Senior
Lender, Collateral Agent, Lender and the Loan Parties.
“Services” is defined in Section 5.23(g).
“Software Development Costs” means, with respect to any Person for any period,
costs incurred to produce the finished product of licensed software programs
after technological feasibility has been established and after all research and
development activities for any other components of the product or process have
been completed.
 “Specified Contractual Obligations” is defined in Section 5.23(c).
“Stratitude” means Stratitude Inc., a California corporation, and Wholly-owned
Subsidiary of Borrower and a Guarantor.
“Subordinated Debt” means, collectively, any Indebtedness for Borrowed Money
which is subordinated in right of payment to the prior payment of the
Obligations pursuant to subordination provisions approved in writing by
Collateral Agent and is otherwise pursuant to documentation that is, which is in
an amount that is, and which contains interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies and other material terms
that are, in each case, in form and substance satisfactory to Collateral Agent.
“Subordination Agreements” means, collectively, (a) the California Acquisition
Subordination Agreement and (b) all other subordination agreements executed by a
holder of Subordinated Debt in favor of Collateral Agent and the Lenders from
time to time on or after the Closing Date in form and substance and on terms and
conditions satisfactory to Collateral Agent.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Borrower or
of any of its direct or indirect Subsidiaries.
“Term Loan” is defined in Section 2.1(a).
“Term Note” is defined in Section 2.1(a)
“Third Party IP” is defined in Section 5.23(b).
“Total Funded Debt” means, at any time the same is to be determined for any
Person, the sum (but without duplication) of (a) all Indebtedness for Borrowed
Money of such Person at
-17-

--------------------------------------------------------------------------------



such time (it being understood and agreed that Indebtedness for Borrowed Money
constituting Earn Out Obligations shall be included to the extent that under
GAAP such obligations are characterized as debt), and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
such Person or which such Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which such Person has otherwise
assured a creditor against loss.
“Total Funded Debt/EBITDA Ratio” means, as of any date, the ratio of Total
Funded Debt of Borrower and its Subsidiaries as of such date to EBITDA of
Borrower and its Subsidiaries for the period of four fiscal quarters then ended.
“TPI Agreements” is defined in Section 5.23(b).
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, OTCQB, or
OTCQX (or any successors to any of the foregoing).
“Transaction Documents” means, collectively, the Loan Documents, the Senior Debt
Documents, the Asset Purchase Documents and the Stock Purchase Documents.
“UCC” is defined in the Security Agreement.
“Unfinanced Capital Expenditures” means the aggregate amount of Capital
Expenditures made by Borrower and its Subsidiaries during such period to the
extent permitted by this Agreement and not financed with proceeds of
Indebtedness for Borrowed Money (but excluding revolving credit extended under
the Senior Debt Agreement as in effect on the date hereof).
“Unfinanced Software Development Costs” means the aggregate amount of Software
Development Costs made by Borrower and its Subsidiaries during such period to
the extent permitted by this Agreement and not financed with proceeds of
Indebtedness for Borrowed Money (but excluding revolving credit extended under
the Senior Debt Agreement as in effect on the date hereof).
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
-18-

--------------------------------------------------------------------------------



“Warrant Securities” means the BIP Warrant and the Warrant Shares.
“Warrant Shares” means the shares of common stock of Borrower issued or issuable
upon exercise of the BIP Warrant, together with any securities issued as (or
issuable upon the conversion, exchange or exercise of any warrant, right, or
other security that is issued as) a distribution with respect thereto, or in
exchange for or in replacement thereof.
“Warrants” means, collectively, any and all warrants of any kind issued by
Borrower at any time and from time to time.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by Borrower and/or one or
more Wholly-owned Subsidiaries within the meaning of this definition.
Section 1.2          Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references to time of day herein are references to Atlanta, Georgia, time
unless otherwise specifically provided.  Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.
Section 1.3          Change in Accounting Principles.  If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either Borrower or
Collateral Agent may by notice to the other require that Borrower and Collateral
Agent negotiate in good faith to amend such covenants, standards, and terms so
as equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of
Borrower and its Subsidiaries shall be the same as if such change had not been
made.  No delay by Borrower or Collateral Agent in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principles.  Until any such covenant, standard, or term
is amended in accordance with this Section 1.3, financial covenants shall be
computed and determined in accordance with GAAP in effect prior to such change
in accounting principles.  Without limiting the generality of the foregoing,
Borrower shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
-19-

--------------------------------------------------------------------------------



SECTION 2.          THE CREDIT FACILITY.
Section 2.1          Purchase and Sale of the Term Note and BIP Warrant.
(a)          Borrower shall issue and sell to Lender, and Lender shall acquire
from Borrower, on the Closing Date a term loan note (the “Term Note”) and make
an advance thereunder in the amount of $5,075,000 (the “Term Loan”), and
Borrower shall sell to Lender, on the Closing Date, the BIP Warrant, for an
aggregate, combined purchase price of $5,075,000.  Lender directs Borrower to
issue the BIP Warrant to Collateral Agent on behalf of Lender.
Section 2.2          Interest.
(a)          Interest Rate; Payments.
(i)          Interest on the outstanding principal amount of the Notes shall
accrue from and including the date of issuance through and until full and final
repayment of the principal amount of the Notes and payment of all interest in
full at the Interest Rate, and shall be computed on the basis of the actual
number of days elapsed and a 360-day year.
(ii)          On the first day of each month in which the Notes are outstanding
commencing on December 1, 2016, Borrower shall, pay in arrears in cash, by wire
transfer to an account designated in writing by Lender, all accrued but unpaid
interest; provided, that if any day on which interest is to be paid is not a
Business Day, such interest shall be paid on the next succeeding Business Day to
occur after such date.
Section 2.3          Maturity of Term Loan.  Scheduled Payments of Term Loan. 
Borrower shall make principal payments on the Term Loan in 16 equal quarterly
installments on the last day of each March, June, September, and December in
each year, commencing with the calendar quarter ending December 31, 2019, with
the amount of each such principal installment to equal $298,529.41, it being
agreed that a final payment comprised of all principal and interest then
outstanding on the Term Loan shall be due and payable on November 3, 2023 (the
“Maturity Date”).
Section 2.4          Prepayments.  (a) Optional Prepayments.  Borrower may
prepay in whole or in part the Notes at any time upon three (3) Business Days
prior notice by Borrower to Collateral Agent, such prepayment to be made by the
payment of the principal amount to be prepaid and accrued interest thereon to
the date fixed for prepayment plus all outstanding and unpaid fees and expenses
payable to Lender and Collateral Agent under the Loan Documents through the date
of such prepayment, plus a percentage (the “Premium Percentage”) of the
principal amount of the Notes being redeemed, determined in accordance with the
following schedule:
Date of Prepayment
Premium Percentage
Before the first anniversary of the Closing Date
8%
On or after the first anniversary of the Closing Date, but prior to the second
anniversary of the Closing Date
6%
On or after the second anniversary of the Closing Date
0%



-20-

--------------------------------------------------------------------------------



Borrower acknowledges that the foregoing prepayment premiums represent a
reasonable and fair estimate for the loss that Lender may sustain from the
prepayment of the Notes, and further acknowledge that except as specifically
provided herein Borrower has no right to optionally prepay the Notes in whole or
in part without paying the foregoing prepayment premiums.
(b)          Mandatory Prepayments.
(i)          If Borrower or any Subsidiary shall at any time or from time to
time make or agree to make a Disposition or shall suffer an Event of Loss with
respect to any Property and the Senior Debt has been paid in full, then Borrower
shall promptly notify Collateral Agent of such proposed Disposition or Event of
Loss (including the amount of the estimated Net Cash Proceeds to be received by
Borrower or such Subsidiary in respect thereof) and, promptly (and in any event
within five (5) Business Days) upon receipt by Borrower or such Subsidiary of
the Net Cash Proceeds of such Disposition or Event of Loss, Borrower shall
prepay the Obligations in an aggregate amount equal to 100% of the amount of all
such Net Cash Proceeds; provided that (x) so long as no Event of Default then
exists, this subsection shall not require any such prepayment with respect to
Net Cash Proceeds received on account of an Event of Loss so long as such Net
Cash Proceeds are applied to replace or restore the relevant Property in
accordance with the relevant Collateral Documents, and (y) this subsection shall
not require any such prepayment with respect to Net Cash Proceeds received on
account of Dispositions during any fiscal year of Borrower not exceeding
$250,000.00 in the aggregate so long as no Event of Default then exists.  The
Premium Percentage shall be due and payable in connection with any application
of Net Cash Proceeds in accordance with this Section 2.4(b)(i). All such Net
Cash Proceeds payable to the Lender shall be applied in accordance with the
provisions of Section 2.9.
(ii)          If after the Closing Date, the Senior Debt has been paid in full
and Borrower or any Subsidiary shall (x) issue new equity securities (whether
common or preferred stock or otherwise, including, for the avoidance of doubt,
any equity raise of any kind), other than common equity securities issued made
after obtaining the prior written consent of Collateral Agent, or (y) sell
equity securities (whether common or preferred stock or otherwise), other than
(i) common equity securities of the Borrower issued to management, directors,
and employees of the Borrower or any Subsidiary pursuant to any management,
director and/or employee benefit plan or compensation plan, (ii) common equity
securities issued by any Subsidiary of the Borrower to the Borrower so long as
such issuance complies with the relevant provisions of the Security Agreement or
(iii) equity securities sold after obtaining the prior written consent of
Collateral Agent, Borrower shall promptly notify Collateral Agent of the
estimated Net Cash Proceeds of such issuance or sale, as applicable, to be
received by or for the account of Borrower or such Subsidiary in respect
thereof.  Promptly (and in any event within three (3) Business Days) upon
receipt by Borrower or such Subsidiary of Net Cash Proceeds of such issuance or
sale, as applicable, Borrower shall prepay the Obligations in an aggregate
amount equal to 100% of the amount of such Net Cash Proceeds.  The Premium
Percentage shall be due and payable in connection with any application of Net
Cash Proceeds in accordance with this Section 2.4(b)(ii).
-21-

--------------------------------------------------------------------------------



All such Net Cash Proceeds payable to the Lenders shall be applied in accordance
with the provisions of Section 2.9.  Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of Collateral Agent or Lenders
for any breach of Section 7.(5) (Maintenance of Subsidiaries) or Section 8.1(i)
(Change of Control) hereof or any other terms of the Loan Documents.
(iii)          If after the Closing Date, the Senior Debt has been paid in full
and Borrower or any Subsidiary shall (x) issue any Indebtedness for Borrowed
Money, other than Indebtedness for Borrowed Money permitted by Section 7.1
hereof, or (y) sell any Indebtedness for Borrowed Money, other than Indebtedness
for Borrowed Money sold after obtaining the prior written consent of Collateral
Agent, Borrower shall promptly notify Collateral Agent of the estimated Net Cash
Proceeds of such issuance or sale, as applicable, to be received by or for the
account of Borrower or such Subsidiary in respect thereof.  Promptly (and in any
event within three (3) Business Days) upon receipt by Borrower or such
Subsidiary of Net Cash Proceeds of such issuance or sale, as applicable,
Borrower shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of such Net Cash Proceeds.  The Premium Percentage shall be due and
payable in connection with any application of Net Cash Proceeds in accordance
with this Section 2.4(b)(iii).  All such Net Cash Proceeds payable to the
Lenders shall be applied in accordance with the provisions of Section 2.9.   
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of Collateral Agent and Lenders for any breach of Section 7.1 or
any other terms of the Loan Documents.
(iv)          If after the Closing Date, Borrower or any Subsidiary shall issue
any Subordinated Debt or sell any Subordinated Debt, Borrower shall promptly
notify Collateral Agent of the estimated Net Cash Proceeds of such issuance or
sale, as applicable, to be received by or for the account of Borrower or such
Subsidiary in respect thereof.  If the Senior Debt has been paid in full then
promptly (and in any event within three (3) Business Days) upon receipt by
Borrower or such Subsidiary of Net Cash Proceeds of such issuance or sale, as
applicable, Borrower shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.  The Premium Percentage shall
be due and payable in connection with any application of Net Cash Proceeds in
accordance with this Section 2.4(b)(iv).  All such Net Cash Proceeds payable to
the Lenders shall be applied in accordance with the provisions of Section 2.9. 
  Borrower acknowledges that its performance hereunder shall not limit the
rights and remedies of Collateral Agent and Lenders for any breach of
Section 7.1 or any other terms of the Loan Documents.
(v)          Intentionally Omitted.
(vi)          Intentionally Omitted.
(vii)          Upon the occurrence of (A) a Change of Control or (B) an Event of
Default, at the election of the Required Lenders, Borrower shall be required to
redeem the Notes and any other outstanding Obligations in full by payment of an
amount equal to the unpaid principal balance thereof, plus all unpaid interest
accrued thereon through the date of redemption, plus all outstanding and unpaid
fees and expenses payable to the Lenders and the Collateral Agent under the Loan
Documents through the date of redemption, plus (x) the principal amount of the
Notes being redeemed multiplied by (y) the applicable Premium Percentage.
-22-

--------------------------------------------------------------------------------



(viii)          Intentionally Omitted.
(ix)          In addition, the Notes shall be subject to acceleration as set
forth in Sections 8.2 and 8.3 below.  The Premium Percentage shall be due and
payable in connection with any application of amounts received in respect of the
Notes following any such acceleration.
Section 2.5          Default Rate.  Notwithstanding anything to the contrary
contained herein, upon and during the occurrence of any Event of Default, all
amounts outstanding under the Notes shall bear interest from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived in writing at a rate equal to the sum of (i) the Interest Rate payable as
provided in Section 2.2 above plus (ii) an additional three percent (3%) per
annum (the “Default Rate”), which interest shall be payable to each Lender in
cash on demand.
Section 2.6          Evidence of Indebtedness.
(a)          Collateral Agent shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of Borrower
hereunder, including the amounts of principal and interest payable and paid to
Lenders from time to time hereunder.
(b)          The entries maintained in the account(s) maintained pursuant to
paragraph (a) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided, that the failure of Collateral
Agent to maintain such account(s) or any error therein shall not in any manner
affect the obligation of Borrower to repay the Obligations in accordance with
their terms.
Section 2.7          Fees and Expenses.
(a)          Structuring Fee.  Concurrently with the execution hereof, unless
paid earlier, Borrower shall pay to Lender an amount equal to $75,000 as a
structuring fee.
(b)          Administrative Fee.  On the first day of each month, commencing on
December 1, 2016, and at maturity, Borrower shall pay in arrears to Collateral
Agent an administrative fee for its own account equal to (i) 1% of the then
outstanding principal balance of the Term Loan divided by (ii) 12.
(c)          Audit Fees.  Borrower shall pay to Collateral Agent charges for
audits of the Collateral performed by Collateral Agent or its agents or
representatives in such amounts as Collateral Agent may from time to time
request (Collateral Agent acknowledging and agreeing that such charges shall be
computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral audits); provided, however, that in
the absence of the existence of any Default or Event of Default, the Borrower
shall not be required to pay Collateral Agent for more than one (1) such audit
per calendar year.
(d)          Reimbursement of Expenses.  On the Closing Date, Borrower shall
reimburse all of Collateral Agent’s and Lender’s reasonable fees and expenses
(including, without limitation, reasonable fees, charges and disbursements of
counsel and other reasonable out-of-pocket expenses, consultant fees, travel
expenses, background checks and other expenses) incurred in connection with
(i) the preparation, negotiation and execution and delivery of this Agreement
-23-

--------------------------------------------------------------------------------



and the Loan Documents, (ii) Collateral Agent’s and the Lenders’ due diligence
investigation, and (iii) the other transactions contemplated by this Agreement
and the Loan Documents (including filings or other actions required to perfect
the Liens granted under the Collateral Documents).
Section 2.8          Pro Rata Treatment.  All payments of any principal of, or
interest on, the Notes shall be made ratably among the Lenders in accordance
with the aggregate amount of principal of, and accrued interest on, their
respective Notes.  Upon the occurrence and during the continuation of an Event
of Default, in addition to all other rights and remedies that may then be
available to any Lender, each Lender is hereby authorized at any time and from
time to time, without notice to any Loan Party (any such notice being expressly
waived by the Loan Parties) to set off and apply any and all indebtedness at any
time owing by such Lender to or for the credit or the account of the Loan
Parties against all Obligations which may be owed to such Lender.  If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Notes,
resulting in such Lender receiving payment of a greater proportion of the
aggregate principal amount of its Notes and accrued interest thereon than the
proportion of such amounts received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Notes of the other Lenders to the extent necessary so that
the benefit of such payments shall be shared by all Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Notes; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest unless the Lender from
which such payment is recovered is required to pay interest thereon, in which
case each Lender returning funds to such Lender shall pay its pro rata share of
such interest, and (ii) the provisions of this paragraph shall not be construed
to apply to any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Notes to any assignee or
participant, other than to any Loan Party (as to which the provisions of this
paragraph shall apply).  Borrower consents to the foregoing and agree, to the
extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
rights of set-off and counterclaim against Borrower with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.
Section 2.9          Place and Application of Payments.  All payments of
principal, interest, fees, and all other Obligations payable under the Loan
Documents shall be made to Collateral Agent on behalf of Lenders at its office
at 3575 Piedmont Road NE, Building 15, Suite 730, Atlanta, Georgia, 30305 (or at
such other place as Collateral Agent may specify) no later than 1:00 p.m. on the
date any such payment is due and payable.  Payments received by Collateral Agent
after 1:00 p.m. shall be deemed received as of the opening of business on the
next Business Day.  All such payments shall be made in lawful money of the
United States of America, in immediately available funds at the place of
payment, without set-off or counterclaim and without reduction for, and free
from, any and all present or future taxes, levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions, and conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof (but excluding any taxes imposed on or measured by the net income of
Lenders).  All payments shall be applied (a) first, to that portion of the
Obligations constituting fees, indemnities, expenses and
-24-

--------------------------------------------------------------------------------



other amounts, including attorney fees, payable to Collateral Agent and Lenders,
(b) second, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Notes and (c) third, to the payment of that
portion of the Obligations constituting unpaid principal of the Notes (including
any Premium Percentage). All payments made by Borrower upon the Notes
(including, without limitation, payments of principal if prepaid or upon earlier
acceleration) or in respect of the Obligations shall be paid to Collateral Agent
to be distributed proportionally among Lenders (if more than one) based upon the
outstanding principal amounts of the Notes held by each Lender.
Section 2.10          Allocation of Purchase Price.  Borrower and Lender
acknowledge that under the regulations of the United States Department of
Treasury, the making of the Term Loan and the issuance of the BIP Warrant for an
aggregate, combined purchase price will require the amount advanced on the
Closing Date to be allocated between the Term Loan and the BIP Warrant based on
their relative fair market values.  After taking into account all relevant
factors Borrower, and Lender agree to allocate $5,065,000 of the amount advanced
under the Term Loan to the Term Loan and $10,000 of the amount advanced under
the Term Loan to the BIP Warrant.  Neither Borrower nor Lender will take any
position for United States federal income Tax purposes that is inconsistent with
the provisions of this Section 2.10.
SECTION 3.          CHANGE IN CIRCUMSTANCES.
Section 3.1          Withholding Taxes.  Except as otherwise required by law,
each payment by Borrower under this Agreement or the other Loan Documents shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes on the recipient) imposed by or within the
jurisdiction in which Borrower is domiciled, any jurisdiction from which
Borrower makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein.  If any such withholding is so required,
Borrower shall make the withholding, pay the amount withheld to the appropriate
Governmental Authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by Lenders free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount that
such Lender would have received had such withholding not been made.  If
Collateral Agent or any Lender pays any amount in respect of any such taxes,
penalties or interest, Borrower shall reimburse Collateral Agent or such Lender
for that payment on demand in the currency in which such payment was made.  If
Borrower pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to Collateral
Agent on or before the thirtieth day after payment.
Section 3.2          Documentary Taxes.  Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
-25-

--------------------------------------------------------------------------------



SECTION 4.          CONDITIONS PRECEDENT.
Section 4.1          Initial Credit Event.  The obligation of Lender to
participate in any initial Credit Event hereunder is subject to satisfaction or
waiver by Collateral Agent of the following conditions precedent:
(a)          Collateral Agent shall have received each of the following, in each
case (i) duly executed by all applicable parties, (ii) dated a date satisfactory
to Collateral Agent and (iii) in form and substance satisfactory to Collateral
Agent:
(i)          this Agreement duly executed by Borrower, Lender and Collateral
Agent;
(ii)          the duly executed Term Note in the form attached hereto as Exhibit
B evidencing the Term Loan;
(iii)          the Security Agreement and each of the other Collateral Documents
required by Collateral Agent, together with (i) UCC financing statements to be
filed against Borrower and each Subsidiary, as debtor, in favor of Collateral
Agent, as secured party on behalf of Lenders, and (ii) patent, trademark, and
copyright collateral agreements to the extent requested by Collateral Agent;
(iv)          evidence of all insurance required to be maintained under the Loan
Documents;
(v)          copies of each Loan Party's articles of incorporation and bylaws
(or comparable organizational documents) and any amendments thereto, certified
in each instance by its Secretary or Assistant Secretary;
(vi)          copies of resolutions of each Loan Party's Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on such
Loan Party's behalf, as applicable, all certified in each instance by its
Secretary or Assistant Secretary;
(vii)          such documents and certifications as Collateral Agent may
reasonably require to evidence that each Loan Party is validly existing, in good
standing, and qualified to engage in business in its jurisdiction of
organization and in any other jurisdiction in which the nature of Borrower’s or
such Subsidiary’s business requires such qualification;
(viii)          a list of Borrower’s Authorized Representatives;
(ix)          evidence in form and substance acceptable to Collateral Agent that
no less than $400,000 of principal of the MGL Seller Note will be paid from the
proceeds of the Term Loan;
-26-

--------------------------------------------------------------------------------



(x)          financing statement, tax, and judgment lien search results against
the Property of Borrower and each Subsidiary evidencing the absence of Liens on
its Property except as permitted by Section 7.2;
(xi)          pay off and lien release letters from secured creditors of
Borrower and each Subsidiary (other than the Senior Lender) setting forth, among
other things, the total amount of indebtedness outstanding and owing to them (or
outstanding letters of credit issued for the account of Borrower or any
Subsidiary) and containing an undertaking to cause to be delivered to Collateral
Agent, UCC termination statements and any other lien release instruments
necessary to release their Liens on the assets of Borrower and each Subsidiary;
(xii)          evidence reasonably satisfactory to Collateral Agent that all
indebtedness to creditors referenced in the preceding paragraph has been (or
concurrently with the making of the Term Loan will be) paid in full, and that
all agreements and instruments governing indebtedness and that all Liens
securing such indebtedness have been (or concurrently with the making of the
Term Loan will be) terminated;
(xiii)          favorable written opinions of counsel to Borrower and each
Subsidiary;
(xiv)          a fully executed Internal Revenue Service Form W-9 for Borrower;
(xv)          a certified copy of the Transaction Documents (other than the Loan
Documents) and evidence, in form and substance satisfactory to Collateral Agent,
that the transactions contemplated thereby have been, or contemporaneously with
the closing hereof will be, consummated;
(xvi)          evidence, reasonably satisfactory to Collateral Agent, that
Borrower has completed the Related Transactions in accordance with the terms of
the Related Agreements (without any amendment thereto or waiver thereunder
unless consented to by Collateral Agent);
(xvii)          a Guaranty executed by Stratitude Inc.; and
(xviii)          such other agreements, instruments, documents, certificates,
and opinions as Collateral Agent may reasonably request.
(b)          Collateral Agent shall have received the initial fees called for by
Section 2.7, together with all other fees, costs and expenses required to be
paid by Borrower at or before closing;
(c)          the capital and organizational structure of Borrower and its
Subsidiaries shall be satisfactory to Collateral Agent, including, without
limitation, the structure and terms of any preferred equity securities of
Collateral Agent shall be satisfactory to Collateral Agent;
(d)          completion of all due diligence with respect to Borrower and its
Subsidiaries which shall be satisfactory to Collateral Agent, including, without
limitation, satisfactory discussions with Borrower’s accountants and an
insurance review;
-27-

--------------------------------------------------------------------------------



(e)          all legal, tax and regulatory matters relating to the Term Loan and
any transactions financed with the proceeds thereof shall be satisfactory to
Collateral Agent;
(f)          Collateral Agent shall have received each document (including UCC
financing statements) required by the Collateral Documents or under law or
reasonably requested by Collateral Agent to be filed, registered or recorded in
order to create in favor of Collateral Agent a perfected Lien on the collateral
described therein, prior to any other Liens (subject only to Liens permitted
pursuant to Section 7.2), in proper form for filing, registration or recording;
(g)          there shall not have occurred since December 31, 2015, any
developments or events which individually or in the aggregate with other such
circumstances has had or could reasonably be expected to have a Material Adverse
Effect;
(h)          Collateral Agent shall have received a completed third party
verification for the Trizetto platform implementation, together with auditor
confirmation that licensing fee revenues of $3,100,000 will be recognized in
financial statements of Borrower and its Subsidiaries for the period ending as
of June 30, 2016;
(i)          the acquisition of and payment for the Term Note to be acquired by
Lender hereunder and the consummation of the transactions contemplated hereby,
including the issuance of the BIP Warrant, (i) shall not be prohibited by any
law, treaty, code, rule, regulation, right, privilege, qualification, license or
franchise, or any determination of an arbitrator or a court or other
Governmental Authority, and (ii) shall not subject Collateral Agent or Lender to
any penalty or other onerous condition under or pursuant to any law, treaty,
code, rule, regulation, right, privilege, qualification, license or franchise,
or any determination of an arbitrator or a court or other Governmental
Authority;
(j)          there shall not be on the Closing Date any judgment, injunction or
order of a court of competent jurisdiction or any ruling of any Governmental
Authority which, in the reasonable judgment of Collateral Agent, would prohibit
the transactions contemplated hereby or subject Collateral Agent or Lender to
any penalty or other onerous condition under or pursuant to any requirement of
law; and
(k)          no action, suit or proceeding by or before any court or any
Governmental Authority shall have been commenced or threatened, and no
investigation by any Governmental Authority shall have been commenced, against
Collateral Agent, Lender, Borrower or any other Loan Party, in each case, to the
extent such action, suit, proceeding or investigation seeks to restrain, prevent
or change the transactions contemplated hereby or questions the validity or
legality of any of such transactions.
Section 4.2          All Credit Events.  The obligation of the Lenders to
participate in any Credit Event (including any initial Credit Event) hereunder
is subject to the following conditions precedent:
(a)          with respect to any initial Credit Event made on the Closing Date,
each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all respects as of said
time, except to the extent the same expressly
-28-

--------------------------------------------------------------------------------



relate to an earlier date, in which case such representations and warranties
shall be and remain true and correct in all respects as of such earlier date;
and
(b)          no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.
SECTION 5.          REPRESENTATIONS AND WARRANTIES OF BORROWER.
Borrower represents and warrants to Collateral Agent and the Lenders as follows:
Section 5.1          Organization and Qualification.  Borrower (a) is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Illinois, (b) has full and adequate power to own its
Property and conduct its business as now conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, with respect to this clause (c),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 5.2          Subsidiaries; Warrants.  Each Subsidiary (a) is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, (b) has full and adequate power to own
its Property and conduct its business as now conducted, and (c) is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, with respect to this clause (c),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.2 hereto identifies each Subsidiary, the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding.  All of the outstanding
shares of capital stock and other equity interests of Borrower and each
Subsidiary are validly issued and outstanding and, to the extent applicable,
fully paid and non-assessable and all such shares and other equity interests
indicated on Schedule 5.2 as owned by Borrower or another Subsidiary are owned,
beneficially and of record, by Borrower or such Subsidiary free and clear of all
Liens other than the Liens granted in favor of Collateral Agent on behalf of the
Lenders pursuant to the Collateral Documents.  The issuance of the foregoing
capital stock (including, without limitation, the BIP Warrant and the capital
stock of Borrower issuable thereunder) is not and has not been subject to
preemptive rights in favor of any Person other than such rights that have been
waived or which will be terminated effective as of the Closing Date and will not
result in the issuance of any additional capital stock of the Loan Parties or
the triggering of any anti-dilution or similar rights contained in the Loan
Parties’ Constituent Documents or any options, warrants, debentures or other
securities or agreements of the Loan Parties.  Except as set forth on Schedule
5.2, as of the date hereof, there are no outstanding commitments or other
obligations of Borrower to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of Borrower.  There are no outstanding commitments or other
obligations of any Subsidiary of Borrower to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other
-29-

--------------------------------------------------------------------------------



equity interests of any Subsidiary of Borrower.  Borrower has specifically
authorized and set aside the number of shares of common capital stock needed in
respect of all outstanding Warrants so that the total number of authorized
shares of common capital stock of Borrower is no less than the sum of (x) the
number of shares needed if all outstanding Warrants are exercised, plus (y) the
number of issued and outstanding shares of common capital stock of the Company. 
On the Closing Date, except pursuant to the BIP Warrant or as set forth on
Schedule 5.2 no Loan Party has any obligation, whether mandatory or at the
option of any other Person, at any time to redeem or repurchase the capital
stock of any Loan Party, pursuant to the terms of its Constituent Documents or
otherwise.
Section 5.3          Authority and Validity of Obligations.  Borrower has the
requisite right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to grant
to Collateral Agent on behalf of the Lenders the Liens described in the
Collateral Documents executed by Borrower, and to perform all of its obligations
hereunder and under the other Loan Documents executed by it.  Each Subsidiary
has the requisite right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, to grant to Collateral Agent on behalf of
the Lenders the Liens described in the Collateral Documents executed by such
Person, and to perform all of its obligations under the Loan Documents executed
by it.  The Loan Documents delivered by Borrower and its Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of Borrower and its Subsidiaries enforceable against
them in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by Borrower or any Subsidiary of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon Borrower or any Subsidiary or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and bylaws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
Borrower or any Subsidiary, (b) conflict with, contravene or constitute a
default under any material indenture or agreement of or affecting Borrower or
any Subsidiary or any of their Property, or (c) result in the creation or
imposition of any Lien on any Property of Borrower or any Subsidiary other than
the Liens granted in favor of Collateral Agent on behalf of the Lenders pursuant
to the Collateral Documents.
Section 5.4          Use of Proceeds; Margin Stock.  Borrower shall use the
proceeds of the Term Loan to repay the existing debt to be repaid on the Closing
Date, to finance Capital Expenditures and Permitted Acquisitions, to fund
certain fees and expenses incurred in connection with entering into this
Agreement and the transactions contemplated thereby and for its general working
capital purposes and for such other general corporate purposes as are consistent
with all applicable laws.  Neither Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock or in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of the Term Loan or any other extension of credit made hereunder will
be used to purchase or carry any such margin stock or to extend credit to others
for the purpose of
-30-

--------------------------------------------------------------------------------



purchasing or carrying any such margin stock.  Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.
Section 5.5          Financial Reports.  (a) The consolidated balance sheet of
Borrower as at December 31, 2015, and the related consolidated statements of
income, retained earnings and cash flows of Borrower for the fiscal year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Schulman, Lobel, Zand, Katzen, Williams &
Blackman LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of Borrower as at June 30, 2016, and the related
consolidated statements of income, retained earnings and cash flows of Borrower
for the six (6) months then ended, heretofore furnished to Collateral Agent,
fairly present the consolidated financial condition of Borrower as at said dates
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP applied on a consistent basis.  Neither
Borrower nor any Subsidiary has any contingent liabilities which are material to
it other than as indicated on such financial statements and, with respect to
future periods, neither Borrower nor any Subsidiary has any contingent
liabilities which are material to it other than as indicated on the financial
statements furnished pursuant to Section 6.5.  As of the dates of the Financial
Statements, no Loan Party had any known obligation, indebtedness or liability
(whether accrued, absolute, contingent or otherwise, and whether due or to
become due), which was not reflected or reserved against in the balance sheets
which are part of the Financial Statements, except for those incurred in the
ordinary course of business and which are fully reflected on the books of
account of the Loan Party, as applicable, or which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Except as previously disclosed to the Collateral Agent, all of the SEC Reports
filed prior to the date of this Agreement, as of their respective dates thereof,
complied in all material respects, as applicable, with the Act and the Exchange
Act.  All of the SEC Reports filed on or after the Closing Date, as of their
respective dates thereof, will comply in all material respects, as applicable,
with the Act and the Exchange Act.
(b)          The balance sheet of each of Agama Solutions Inc. and Stratitude as
at December 31, 2014 and December 31, 2015, and the related statements of
income, retained earnings and cash flows of each of Agama Solutions Inc. and
Stratitude for the fiscal years then ended, and accompanying notes thereto,
which financial statements are accompanied by a quality of earnings report, the
unaudited interim income statement of each of Agama Solutions Inc. and
Stratitude for each of the calendar months ending as of July 31, 2016 and August
31, 2016, and the unaudited interim  consolidated income statement of Borrower
and its Subsidiaries as at August 31, 2016, in each case heretofore furnished to
the Agent, fairly present the consolidated financial condition of Agama
Solutions Inc., Stratitude and/or Borrower and its Subsidiaries, as applicable,
as at said dates and the consolidated results of their operations and cash flows
for the periods then ended in conformity with GAAP applied on a consistent
basis.  Neither Borrower nor any Subsidiary has any contingent liabilities which
are material to it other than as indicated on such financial statements and,
with respect to future periods, neither Borrower nor any Subsidiary has any
contingent liabilities which are material to it other than as indicated on the
financial statements furnished pursuant to Section 6.5.
-31-

--------------------------------------------------------------------------------



Section 5.6          No Material Adverse Change.  Since December 31, 2015, there
has been no change in the condition (financial or otherwise) or business
prospects of Borrower or any Subsidiary except those occurring in the ordinary
course of business, none of which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
Section 5.7          Full Disclosure.  The statements and information furnished
to Collateral Agent or the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the statements contained herein or therein not misleading, Collateral Agent and
the Lenders acknowledging that (a) as to any projections furnished to Collateral
Agent or the Lenders, Borrower only represents that the same were prepared on
the basis of information and estimates Borrower believed to be reasonable,
(b) any financial or business projections furnished to Collateral Agent or the
Lenders by Borrower or any of its Subsidiaries are subject to future
uncertainties and contingencies, which may be beyond Borrower’s or any of its
Subsidiaries’ control and no assurance is given by Borrower that the results
forecast in any such projections will be realized, and (c) the actual results
may differ from the forecast results set forth in such projections and such
differences may be material.
Section 5.8          Trademarks, Franchises, and Licenses.  Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
Section 5.9          Governmental Authority and Licensing.  Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all
Governmental Authorities, if any, necessary to conduct their businesses, in each
case except where the failure to obtain or maintain the same could not
reasonably be expected to have a Material Adverse Effect.  No investigation or
proceeding is pending or, to the knowledge of Borrower, threatened, before or by
any Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
Section 5.10          Good Title.  Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of Borrower and its Subsidiaries
furnished to Collateral Agent (except for sales of assets in the ordinary course
of business), subject to no Liens other than such thereof as are permitted by
Section 7.2.
Section 5.11          Litigation and Other Controversies.  There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, or, to the knowledge of Borrower, threatened, against Borrower or any
Subsidiary or any of their Property which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 5.12          Taxes.  All tax returns required to be filed by Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Borrower or any
Subsidiary or upon any of its Property, income or franchises,
-32-

--------------------------------------------------------------------------------



which are shown to be due and payable in such returns, have been paid, except
such taxes, assessments, fees and governmental charges, if any, as are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and as to which adequate reserves established in
accordance with GAAP have been provided.  Borrower does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts. 
Adequate provisions in accordance with GAAP for taxes on the books of Borrower
and each Subsidiary have been made for all open years, and for its current
fiscal period (subject to year end adjustments).
Section 5.13          Approvals.  No authorization, consent, license or
exemption from, or filing or registration with, any court or Governmental
Authority, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.
Section 5.14          Affiliate Transactions.  Neither Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than as set forth on Schedule 5.14 hereto) on terms and conditions which
are less favorable to Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.
Section 5.15          Investment Company.  Neither Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Section 5.16          ERISA.  Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  Neither Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.
Section 5.17          Compliance with Laws.
(a)          Borrower and its Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including
the Occupational Safety and Health Act of 1970, the Americans with Disabilities
Act of 1990, and laws and regulations establishing quality criteria and
standards for air, water, land and toxic or hazardous wastes and substances),
except for any such noncompliance that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
(b)          Without limiting the representations and warranties set forth in
Section 5.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, Borrower represents and warrants that:
-33-

--------------------------------------------------------------------------------



(i) Borrower and its Subsidiaries, and each of the Premises, comply in all
material respects with all applicable Environmental Laws; (ii) Borrower and its
Subsidiaries have obtained all governmental approvals required for their
operations and each of the Premises by any applicable Environmental Law;
(iii) Borrower and its Subsidiaries have not, and Borrower has no knowledge of
any other Person who has, caused any Release, threatened Release or disposal of
any Hazardous Material at, on, about, or off any of the Premises in any material
quantity and, to the knowledge of Borrower, none of the Premises are adversely
affected by any Release, threatened Release or disposal of a Hazardous Material
originating or emanating from any other property; (iv) none of the Premises
contain and have contained any:  (1) underground storage tank, (2) material
amounts of asbestos containing building material, (3) landfills or dumps,
(4) hazardous waste management facility as defined pursuant to RCRA or any
comparable state law, or (5) site on or nominated for the National Priority List
promulgated pursuant to CERCLA or any state remedial priority list promulgated
or published pursuant to any comparable state law; (v) Borrower and its
Subsidiaries have not used a material quantity of any Hazardous Material and
have conducted no Hazardous Material Activity at any of the Premises;
(vi) Borrower and its Subsidiaries have no material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) Borrower and its Subsidiaries are not
subject to, have no notice or knowledge of and are not required to give any
notice of any Environmental Claim involving Borrower or any Subsidiary or any of
the Premises, and there are no conditions or occurrences at any of the Premises
which could reasonably be anticipated to form the basis for an Environmental
Claim against Borrower or any Subsidiary or such Premises; (viii) none of the
Premises are subject to any, and Borrower has no knowledge of any imminent
restriction on the ownership, occupancy, use or transferability of the Premises
in connection with any (1) Environmental Law or (2) Release, threatened Release
or disposal of a Hazardous Material; and (ix) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.
Section 5.18          OFAC.  (a) Borrower is in compliance with the requirements
of all OFAC Sanctions Programs applicable to it, (b) each Subsidiary of Borrower
is in compliance with the requirements of all OFAC Sanctions Programs applicable
to such Subsidiary, (c) Borrower has provided to Collateral Agent all
information regarding Borrower and its Affiliates and Subsidiaries  necessary
for Collateral Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs, and (d) to the best of Borrower’s knowledge, neither
Borrower nor any of its Affiliates or Subsidiaries is, as of the date hereof,
named on the current OFAC SDN List.
Section 5.19          Other Agreements.  Neither Borrower nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, except for any such default that
could not reasonably be expected to have a Material Adverse Effect.
Section 5.20          Solvency.  Borrower and its Subsidiaries, taken as a
whole, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
Section 5.21          No Default.  No Default or Event of Default has occurred
and is continuing.
-34-

--------------------------------------------------------------------------------



Section 5.22          No Broker Fees.  No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby; and Borrower hereby agrees to indemnify Collateral Agent and the Lenders
against, and agrees that it will hold Collateral Agent and the Lenders harmless
from, any claim, demand, or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
Section 5.23          Proprietary Rights.
(a)          Borrower and each Subsidiary is the sole and exclusive owner of the
Proprietary Rights (free and clear of any Liens other than Permitted Liens) used
by it, and has sole and exclusive rights to use, sell or license, as applicable,
all such Proprietary Rights (other than licenses granted to customers in the
ordinary course of business and licenses and rights granted to certain resellers
and distribution partners in the ordinary course of business).  Schedule 5.23(a)
(as updated concurrent with the delivery of the quarterly financial statements
pursuant to Section 6.5(d)) contains a complete and correct list of all of
Borrower’s and each Subsidiary’s issued patents and patent applications;
trademark registrations and applications for registrations thereof and service
mark registrations and applications for registration thereof; domain names; and
copyright registrations and applications for registration thereof; and a general
description of service as software platforms owned by Borrower and each
Subsidiary.
(b)          Schedule 5.23(b) (as updated concurrent with the delivery of the
quarterly financial statements pursuant to Section 6.5(d)) sets forth a complete
list of all Embedded Products, which are specific to the development in Borrower
or any Subsidiary’s platform and/or software-based service offerings, excluding
any Open Source Software (as defined below) and including but not limited to
third party proprietary software, that are used by Borrower or any Subsidiary
and reasonably necessary for the operation of their respective businesses after
reasonable investigation by Borrower or such Subsidiary (collectively “Third
Party IP”), and all licenses, sublicenses and other agreements related to the
use of such Third Party IP pursuant to which Borrower or any Subsidiary is a
licensee (collectively “TPI Agreements”).  Neither Borrower nor any Subsidiary
is in violation of any such TPI Agreements, except for violations that could not
reasonably be expected to result in a Material Adverse Effect.
(c)          Schedule 5.23(c)(1) (as updated concurrent with the delivery of the
quarterly financial statements pursuant to Section 6.5(d)) sets forth a complete
list of all open source software used by Borrower or any Subsidiary and used in
the development of Borrower’s or such Subsidiary’s platform and/or
software-based service offerings for the operation of their respective
businesses (collectively, “Open Source Software”) and the corresponding URLs
identifying the location of any license agreements, if any, related to the use
of such Open Source Software (collectively, “OSS Agreements”).  Neither Borrower
nor any Subsidiary is in violation of any OSS Agreement that could reasonably be
expected to result in a Material Adverse Effect.  Neither Borrower nor any
Subsidiary is contractually obligated to license and/or disclose the source code
for any non-Open Source Software aspects of Borrower’s or such Subsidiary’s
software products or services to third parties as a result of Borrower’s or such
Subsidiary’s use of such Open Source Software.  Neither Borrower nor any
Subsidiary is otherwise contractually obligated to pay in excess of $100,000, in
the aggregate, compensation to any third party with
-35-

--------------------------------------------------------------------------------



respect to any Proprietary Rights (collectively, “Specified Contractual
Obligations”).  Schedule 5.23(c)(2) (as updated concurrent with the delivery of
the quarterly financial statements pursuant to Section 6.5(d)) sets forth a
complete list of Borrower and any Subsidiary’s Specified Contractual Obligations
in excess of $20,000.
(d)          (i) Neither Borrower or any Subsidiary has infringed on any
intellectual property rights of any third party and (ii) none of the Proprietary
Rights infringes on any intellectual property rights of any third party.
(e)          Except for those claims which could reasonably be expected to
result in a Material Adverse Effect as disclosed on Schedule 5.23(e), no claims
with respect to the Proprietary Rights are pending or, to the knowledge of
Borrower or any Subsidiary, threatened against Borrower or any Subsidiary
(i) alleging that the manufacture, sale, licensing or use of any Proprietary
Rights as now manufactured, sold, licensed or used by Borrower or any Subsidiary
infringes on any intellectual property rights of any third party, or
(ii) challenging the ownership by Borrower or any Subsidiary, or the validity,
of any such Proprietary Rights.
(f)          Except as disclosed on Schedule 5.23(f), neither Borrower or any
Subsidiary is restricted (i) from selling, licensing or otherwise distributing
any of their products or services to any class or type of customers or through
any type of channel in any geographic area or during any period of time, or
(ii) from combining, incorporating, embedding or bundling or allowing others to
combine, incorporate, embed or bundle any of its products with those of another
party.  Borrower has delivered, and has caused each Subsidiary to deliver, to
Collateral Agent correct and complete copies of all such agreements (as amended
to date).
(g)          Borrower and each Subsidiary has taken all security measures
necessary in its reasonable discretion to safeguard and maintain its property
rights in all Proprietary Rights owned by Borrower or such Subsidiary and used
by it.  All officers, employees and consultants of Borrower and each Subsidiary
who have access to proprietary information for the purpose of developing or
overseeing the development of new Proprietary Rights (“Services”) have executed
and delivered to Borrower or such Subsidiary, as applicable, an agreement
regarding the protection of proprietary information, and the assignment to or
ownership by Borrower or such Subsidiary of all Proprietary Rights arising from
the Services performed for Borrower or such Subsidiary by such Persons.  No
current or prior officer, employee or consultant of Borrower or any Subsidiary
claims, and neither Borrower nor any Subsidiary is aware of any grounds to
assert a claim to, or any ownership interest in, any Proprietary Right as a
result of having been involved in the development of such property while
employed by or consulting to Borrower, any Subsidiary or otherwise.  Except as
disclosed on Schedule 5.23(g), all of the computer software products within the
Proprietary Rights owned by Borrower or any Subsidiary have been developed by
employees of Borrower or such Subsidiary within the scope of their employment,
as a “work made for hire”, or by consultants who have assigned all rights to
such products to Borrower or such Subsidiary or have otherwise been assigned by
such employees or consultants to Borrower or such Subsidiary.
(h)          Except as described in Schedule 5.23(h) and except for any payments
received from customers for products and services provided in the ordinary
course of business no
-36-

--------------------------------------------------------------------------------



government funding or university or college resources or facilities were used in
the development of the Proprietary Rights.
(i)          Notwithstanding anything in this Agreement to the contrary, neither
Borrower nor any Subsidiary shall be in breach of this Section 5.23 for any
unintentional omission from Schedule 5.23(a), (b), (c)(1) or (f) or the delivery
requirement in Section 5.23(f), provided that any such omission is disclosed
within thirty (30) days of Borrower’s or any Subsidiary’s discovery of such
omission.
Section 5.24          Private Offering.  No form of general solicitation or
general advertising was used by the Loan Parties or their respective
representatives in connection with the offer or sale of the Purchased Securities
to Lender and Collateral Agent pursuant to this Agreement.  No registration of
the Purchased Securities pursuant to the provisions of the Securities Act or the
state securities or “blue sky” laws will be required for the offer, sale or
issuance of the Purchased Securities to Lender and Collateral Agent pursuant to
this Agreement.
Section 5.25          Labor Relations.  No Loan Party has committed or is
engaged in any unfair labor practice (as defined in the National Labor Relations
Act of 1947 and the regulations thereunder, in each case, as amended).  There is
(a) no material unfair labor practice complaint pending or threatened against
the Loan Parties before the National Labor Relations Board and no material
grievance or arbitration proceeding arising out of or under collective
bargaining agreements is so pending or, to the Knowledge of the Loan Parties,
threatened, (b) no strike, labor dispute, slowdown or stoppage pending or, to
the Knowledge of the Loan Parties, threatened against the Loan Parties, and
(c) no union representation question existing with respect to the employees of
the Loan Parties, and, no union organizing activities are taking place.  Except
as set forth on Schedule 5.25, there is no employment contract with any employee
of the Loan Parties and the employment of all employees of the Loan Parties are
terminable at will without penalty or severance obligation of any kind.  Each
Loan Party is in compliance in all material respects with all federal, state or
other applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours.  No Loan Party is a party to any
collective bargaining agreement.
Section 5.26          Potential Conflicts of Interests.  Except as set forth on
Schedule 5.26, no officer, director or manager (or equivalent Person) or member,
stockholder or other security holder of any Loan Party: (a) is an officer,
director, manager, employee or consultant of, any Person that is, or is engaged
in business as, a competitor, lessor, lessee, supplier, distributor, sales agent
or customer of, or lender to or borrower from, the Loan Parties; (b) owns,
directly or indirectly, in whole or in part, any tangible or intangible property
that the Loan Parties use or contemplate using in the conduct of business; or
(c) has any cause of action or other claim whatsoever against, or owes or has
advanced any amount to any Loan Party, except for advances in the ordinary
course of business such as for accrued vacation pay, accrued benefits under
employee benefit plans, and reasonable and customary expense reimbursements
existing on the date hereof.
Section 5.27          SEC Reports.  Except as disclosed to Collateral Agent with
respect to any filings required prior to the Closing Date which would not
reasonably be expected to result in a Material Adverse Effect, Borrower has
filed all reports, schedules, forms, statements and other
-37-

--------------------------------------------------------------------------------



documents required to be filed by Borrower under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as Borrower was required
by law or regulation to file such material) (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Borrower has never been
an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of Borrower included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.
Section 5.28          Listing and Maintenance Requirements.  The common stock of
Borrower is registered pursuant to Section 12(b) or 12(g) of the Exchange Act,
and the Borrower has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating the registration of the common stock
of Borrower under the Exchange Act nor has the Borrower received any
notification that the Commission is contemplating terminating such registration.
Borrower has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the common stock of Borrower is or has been
listed or quoted to the effect that Borrower is not in compliance with the
listing or maintenance requirements of such Trading Market. Borrower is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements. The common
stock of Borrower is currently eligible for electronic transfer through the
Depository Trust Company or another established clearing corporation and the
Borrower is current in payment of the fees to the Depository Trust Company (or
such other established clearing corporation) in connection with such electronic
transfer.
Section 5.29          Related Agreements.
(a)          Borrower has heretofore furnished Collateral Agent a true and
correct copy of the Related Agreements.
(b)          Borrower and each of its Subsidiaries and, to Borrower’s knowledge,
each other party to the Related Agreements, has duly taken all necessary
corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby.
(c)          The Related Transactions will comply in all material respects with
all applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by Borrower and each of its Subsidiaries and,
to Borrower’s knowledge, each other party to the Related Agreements in
connection with the Related Transactions will be, prior to consummation of the
Related Transactions, duly obtained and will be in full force and effect.  As of
the date of the Related Agreements, all applicable waiting periods with respect
to the Related Transactions will have expired without any action being taken by
any competent governmental authority which restrains, prevents or imposes
material adverse conditions upon the consummation of the Related Transactions.
-38-

--------------------------------------------------------------------------------



(d)          The execution and delivery of the Related Agreements did not, and
the consummation of the Related Transactions will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on Borrower and/or any of its Subsidiaries or, to
Borrower’s knowledge, any other party to the Related Agreements, or result in a
breach of, or constitute a default under, any material agreement, indenture,
material instrument or other material document, or any judgment, order or
decree, to which Borrower and/or any of its Subsidiaries is a party or by which
Borrower and/or any of its Subsidiaries is bound or, to Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound.
(e)          No statement or representation made in the Related Agreements by
Borrower and/or any of its Subsidiaries or, to Borrower’s knowledge, any other
Person, contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they are
made, not misleading.
Section 5.30          Collective Enterprise.  Borrower and its Subsidiaries are
engaged in the businesses of providing cloud based Platform-as-a-Service (PaaS)
and Software-as-a-Service (SaaS) products to the health insurance, media and
education verticals as of the date hereof, as well as in certain other related
businesses.  These operations require financing on a basis such that the credit
supplied can be made available from time to time to Borrower, as required for
the continued successful operation of Borrower and its Subsidiaries taken as a
whole.  Borrower and its Subsidiaries have requested the Lenders to make credit
available hereunder to Borrower primarily for the purposes of Section 6.11 and
generally for the purposes of financing the operations of Borrower and its
Subsidiaries.  Each of Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors of each of Borrower and each of its
Subsidiaries has determined that Borrower and such Subsidiary may reasonably be
expected to derive benefit), directly or indirectly, from a portion of the
credit extended by the Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of Borrower and each of its Subsidiaries (collectively, the “Obligors”) is
dependent on the continued successful performance of the functions of the group
as a whole.  Borrower acknowledges, on behalf of itself and each of its
Subsidiaries, that, but for the agreement of each of the other Obligors to
execute and deliver this Agreement and the other Loan Documents, the Lenders
would not have made available the Term Loan established hereby on the terms set
forth herein.
Section 5.31          Amended SEC Reports.  All filings made by Borrower and its
Subsidiaries, as amended (if applicable), comply in all material respects with
the requirements of the Exchange Act.
SECTION 6.          AFFIRMATIVE COVENANTS.
So long as any Obligations hereunder remain outstanding (other than contingent
indemnification obligations for which no claim for payment has yet been
asserted), Borrower agrees that:
-39-

--------------------------------------------------------------------------------



Section 6.1          Maintenance of Business.  Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence.  Borrower shall, and
shall cause each Subsidiary to, preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 6.2          Maintenance of Properties.  Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.3          Taxes and Assessments.  Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.
Section 6.4          Insurance.  Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with reputable insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks (including flood insurance with respect to
any improvements on real Property consisting of building or parking facilities
in an area designated by a governmental body as having special flood hazards),
and in such amounts, as are insured by Persons similarly situated and operating
like Properties, but in no event at any time in an amount less than the
replacement value of the Collateral.  Borrower shall also maintain, and shall
cause each Subsidiary to maintain, insurance with respect to the business of
Borrower and its Subsidiaries, covering commercial general liability, statutory
worker’s compensation and occupational disease, statutory structural work act
liability, and business interruption and such other risks with reputable
insurance companies, in such amounts and on such terms as Collateral Agent shall
reasonably request, but in any event as and to the extent usually insured by
Persons similarly situated and conducting similar businesses.  Borrower shall in
any event maintain insurance on the Collateral to the extent required by the
Collateral Documents.  All such policies of insurance shall contain satisfactory
lender’s loss payable endorsements, naming Collateral Agent as a lender’s loss
payable, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to Collateral Agent.  Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days’ prior written notice to Collateral Agent in the event of cancellation
of the policy for any reason whatsoever and a clause specifying that the
interest of Collateral Agent shall not be impaired or invalidated by any act or
neglect of Borrower, any of its Subsidiaries, or the owner of the premises or
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy.  Borrower shall deliver to Collateral Agent (a) on
the date of this Agreement, and at such other times as Collateral Agent shall
reasonably request, certificates
-40-

--------------------------------------------------------------------------------



evidencing the maintenance of insurance required hereunder, (b) prior to the
termination of any such policies, certificates evidencing the renewal thereof,
and (c) promptly following request by Collateral Agent, copies of all insurance
policies of Borrower and its Subsidiaries.  Borrower also agrees to deliver to
Collateral Agent, promptly as rendered, true copies of all reports made in any
reporting forms to insurance companies.
Section 6.5          Financial Reports.  Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to Collateral Agent and its duly authorized representatives
such information respecting the business and financial condition of Borrower and
each Subsidiary as Collateral Agent may reasonably request; and without any
request, shall furnish to Collateral Agent:
(a)          if requested by Collateral Agent, as soon as available, and in any
event no later than three (3) days after the last day of each calendar week of
Borrower (other than the calendar week ending on the last day of the fiscal year
of Borrower), a copy of a report of the revenue of Borrower and its Subsidiaries
attributable to the GPA Learn software platform for such calendar week and the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by Borrower in accordance with GAAP and certified
to by its chief financial officer or such other officer acceptable to Collateral
Agent;
(b)          as soon as available, and in any event no later than fifteen (15)
days after the last day of each calendar month, a Borrowing Base Certificate
delivered to Senior Lender showing the computation of the Borrowing Base (as
defined in the Senior Debt Agreement) in reasonable detail as of the close of
business on the last day of such month, together with an accounts receivable and
accounts payable aging, prepared by Borrower and certified to by its chief
financial officer or another officer of Borrower acceptable to Collateral Agent;
(c)          as soon as available, and in any event no later than thirty (30)
days after the last day of each calendar month of Borrower (other than the
calendar month ending on the last day of the fiscal year of Borrower), a copy of
a report of the revenue of Borrower and its Subsidiaries attributable to the GPA
Learn software platform  for such calendar month and the fiscal year-to-date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year,
prepared by Borrower in accordance with GAAP and certified to by its chief
financial officer or such other officer acceptable to Collateral Agent;
(d)          as soon as available, and in any event no later than the earlier of
(i) the date Borrower files such documents with the SEC (if Borrower is then a
Reporting Company) or (ii) forty-five (45) days after the last day of each
fiscal quarter of Borrower, including the fiscal quarter ending on the last day
of the fiscal year of Borrower, (i) a copy of the consolidated and consolidating
balance sheet of Borrower and its Subsidiaries as of the last day of such period
and the consolidated and consolidating statements of income, retained earnings,
and cash flows of Borrower and its Subsidiaries for such fiscal quarter and the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by Borrower in accordance with GAAP, reviewed
pursuant to Statement on Auditing Standards No. 116 (or any successor statement)
and
-41-

--------------------------------------------------------------------------------



certified to by Borrower’s chief financial officer or such other officer
acceptable to Collateral Agent, together with a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” covering the periods
referred to above and, if Borrower is then a Reporting Company, the disclosures
required by Item 307 and 308 of Regulation S-K under the Exchange Act (all of
the foregoing financial information to be prepared on a basis consistent with
applicable SEC requirements if Borrower then has a class of securities
registered under the Exchange Act) and (ii) a company prepared income statement
showing the performance in respect of the assets acquired pursuant to the Asset
Purchase;
(e)          as soon as available, and in any event no later than the earlier of
(i) the date Borrower files such documents with the SEC for each Fiscal Year (if
Borrower is then a Reporting Company) or (ii) than ninety (90) days after the
last day of each fiscal year of Borrower, (1) a copy of the consolidated balance
sheet of Borrower and its Subsidiaries as of the close of such period and the
consolidated statements of income, retained earnings, and cash flows of Borrower
and its Subsidiaries for such period, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion thereon of LJ Soldinger
Associates, LLC or another firm of independent public accountants of recognized
national standing, selected by Borrower and satisfactory to Collateral Agent, to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in accordance with GAAP the consolidated financial
condition of Borrower and its Subsidiaries as of the close of such fiscal year
and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, together with a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” covering the periods
referred to above and, if Borrower is then a Reporting Company, the disclosures
required by Item 307 and 308 of Regulation S-K under the Exchange Act (all of
the foregoing financial information to be prepared on a basis consistent with
applicable SEC requirements if Borrower then has a class of securities
registered under the Exchange Act), and (2) a copy of the company prepared
consolidating balance sheet of Borrower and its Subsidiaries as of the close of
such period and the consolidating statements of income, retained earnings, and
cash flows of Borrower and its Subsidiaries for such period, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year;
(f)          with each of the financial statements delivered pursuant to
subsections (d) and (e) above, (i) if Borrower is then a Reporting Company,
certifications of each of Borrower’s chief executive officer and chief financial
officer in the form required by 601(b)(31) of Regulation S-K under the Exchange
Act and (ii) a written certificate in the form attached hereto as Exhibit C
signed by the chief financial officer of Borrower or another officer of Borrower
acceptable to Collateral Agent to the effect that to the best of such officer’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 7.12 (Financial
Covenants);
-42-

--------------------------------------------------------------------------------



(g)          with each of the financial statements delivered pursuant to
subsection (e) above, the written statement of the accountants who certified the
audit report thereby required that in the course of their audit they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof;
(h)          as soon as available, and in any event no later than ninety (90)
days after the end of each fiscal year of Borrower, a copy of Borrower’s
consolidated and consolidating business plan for the following fiscal year, such
business plan to show Borrower’s projected consolidated and consolidating
revenues, expenses and balance sheet on a quarter by quarter/month by month
basis, such business plan to be in reasonable detail prepared by Borrower and in
form satisfactory to Collateral Agent (which shall include a summary of all
assumptions made in preparing such business plan);
(i)          promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Borrower’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;
(j)          promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by Borrower or
any Subsidiary with any securities exchange or the SEC or any successor agency;
(k)          promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Borrower or any Subsidiary or of
notice of any material noncompliance with any applicable law, regulation or
guideline relating to Borrower or any Subsidiary, or its business;
(l)          promptly after knowledge thereof shall have come to the attention
of any responsible officer of Borrower or any Subsidiary, written notice of
(i) any threat, notice, development or action of any kind received from, or
taken by, Sandton in respect of any claimed Lien of any kind on or with respect
to the assets or other Property of Borrower or any Subsidiary, (ii) any
investigation by any Governmental Authority or any material development with
respect thereto, (iii) any threatened or pending litigation or governmental or
arbitration proceeding or labor controversy against Borrower or any Subsidiary
or any of their Property or any other event which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (iv) (x) the
occurrence of any Default or Event of Default hereunder and what action Borrower
is taking (and proposed to take) with respect thereto and (y) any development or
other information outside the ordinary course of business of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;
(m)          promptly upon receipt by Borrower or any Subsidiary, written notice
of any default notice given to any such Person in writing by any creditor to
which any Loan Party has material debt or other obligations; and
-43-

--------------------------------------------------------------------------------



(n)          such other information (including non‑financial information) as
Collateral Agent or any Lender may from time to time reasonably request.
Section 6.6          Inspection.  Borrower shall, and shall cause each
Subsidiary to, permit Collateral Agent and its duly authorized representatives
and agents to visit and inspect any of its Property, corporate books, and
financial records, to examine and make copies of its books of accounts and other
financial records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers, employees and independent public
accountants (and by this provision Borrower hereby authorizes such accountants
to discuss with Collateral Agent the finances and affairs of Borrower and its
Subsidiaries) at such reasonable times and intervals as Collateral Agent may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrower and during normal business
hours.
Section 6.7          ERISA.  Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property.  Borrower shall,
and shall cause each Subsidiary to, promptly notify Collateral Agent of: (a) the
occurrence of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of Borrower or any Subsidiary with respect to any post retirement
Welfare Plan benefit.
Section 6.8          Compliance with Laws.
(a)          Borrower shall, and shall cause each Subsidiary to, comply in all
respects with the requirements of all federal, state, and local laws, rules,
regulations, ordinances and orders applicable to or pertaining to its Property
or business operations, except where any such non- compliance, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect or result in a Lien upon any of its Property.
(b)          Without limiting the agreements set forth in Section 6.8(a) above,
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect:  (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Premises; (iv) cure any material violation by it or at any of the Premises
of applicable Environmental Laws; (v) not allow the presence or operation at any
of the Premises of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; or (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the Premises
except in the ordinary course of its business and in de minimis amounts.
-44-

--------------------------------------------------------------------------------



(c)          Borrower shall, and shall cause each Subsidiary to, (i) within ten
(10) Business Days notify Collateral Agent in writing of and provide any
reasonably requested documents upon learning of any of the following in
connection with Borrower or any Subsidiary or any of the Premises:  (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (ii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law; (iii) abide by and observe any restrictions on the
use of the Premises imposed by any Governmental Authority as set forth in a deed
or other instrument affecting Borrower’s or any Subsidiary’s interest therein;
(iv) promptly provide or otherwise make available to Collateral Agent any
reasonably requested environmental record concerning the Premises which Borrower
or any Subsidiary possesses or can reasonably obtain; and (v) perform, satisfy,
and implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.
Section 6.9          Compliance with OFAC Sanctions Programs.
(a)          Borrower shall at all times comply with the requirements of all
OFAC Sanctions Programs applicable to Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.
(b)          Borrower shall provide Collateral Agent any information regarding
Borrower, its Affiliates, and its Subsidiaries necessary for Collateral Agent to
comply with all applicable OFAC Sanctions Programs; subject however, in the case
of Affiliates, to Borrower’s ability to provide information applicable to them.
(c)          If Borrower obtains actual knowledge or receives any written notice
that Borrower, any Affiliate or any Subsidiary is named on the then current OFAC
SDN List (such occurrence, an “OFAC Event”), Borrower shall promptly (i) give
written notice to Collateral Agent of such OFAC Event, and (ii) comply with all
applicable laws with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN List is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and Borrower hereby
authorizes and consents to Collateral Agent taking any and all steps Collateral
Agent deems necessary, in its sole discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).
Section 6.10          Formation of Subsidiaries.  Promptly upon the formation or
acquisition of any Subsidiary, Borrower shall provide Collateral Agent notice
thereof and timely comply with the requirements of Section 6.12 (at which time
Schedule 5.2 shall be deemed amended to
-45-

--------------------------------------------------------------------------------



include reference to such Subsidiary).  Borrower shall not, nor shall it permit
any Subsidiary to, form or acquire any Foreign Subsidiary.
Section 6.11          Use of Proceeds; Margin Stock.  Borrower shall use the
credit extended under this Agreement solely for the purposes set forth in, or
otherwise permitted by, Section 5.4.  Neither Borrower nor any Subsidiary will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock or in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of the Term Loan or any other extension of credit made
hereunder will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.
Section 6.12          Guaranties and Collateral.  (a) Guaranties.  The payment
and performance of the Obligations shall at all times be guaranteed by each
direct and indirect Subsidiary of Borrower pursuant to one or more guaranty
agreements in form and substance acceptable to Collateral Agent (as the same may
be amended, restated, supplemented, or otherwise modified from time to time
individually a “Guaranty” and collectively the “Guaranties” and each such
Subsidiary executing and delivering a Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”).
(b)          Collateral.  The Obligations shall be secured by valid, perfected,
and enforceable Liens on all right, title, and interest of Borrower and each
Subsidiary in all of their accounts, chattel paper, instruments, documents,
general intangibles, letter of credit rights, supporting obligations, deposit
accounts, investment property, inventory and farm products, equipment, fixtures,
commercial tort claims, real estate and certain other Property, whether now
owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that unless requested by Collateral Agent following the occurrence and
continuance of an Event of Default, (i) Liens on vehicles which are subject to a
certificate of title law need not be perfected provided that the total value of
such property at any one time not so perfected shall not exceed $150,000 in the
aggregate and (ii) Liens on deposit accounts for petty cash supporting local
operations so long as the amounts on deposit in such deposit accounts do not
exceed (x) $10,000 for any one (1) such deposit account and (y) $25,000 for all
such deposit accounts in the aggregate.  Borrower acknowledges and agrees that
the Liens on the Collateral shall be valid and perfected Liens subject, however,
to the proviso appearing at the end of the preceding sentence, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to Collateral Agent.
(c)          Liens on Real Property.  In the event that Borrower or any
Subsidiary owns or hereafter acquires any real property, Borrower shall, or
shall cause such Subsidiary to, execute and deliver to Collateral Agent a
mortgage or deed of trust acceptable in form and substance to Collateral Agent
for the purpose of granting to Collateral Agent (or a security trustee therefor)
a Lien on such real property to secure the Obligations, shall pay all taxes,
costs, and expenses incurred by Collateral Agent in recording such mortgage or
deed of trust, and shall supply to Collateral Agent at Borrower’s cost and
expense a survey, environmental report, hazard insurance policy, appraisal
report, and a mortgagee’s policy of title insurance from a title insurer
acceptable to Collateral Agent insuring the validity of such mortgage or deed of
trust and its
-46-

--------------------------------------------------------------------------------



status as a first Lien (subject to Liens expressly permitted by this Agreement)
on the real property encumbered thereby and such other instrument, documents,
certificates, and opinions reasonably required by Collateral Agent in connection
therewith; provided, however, that Borrower and its Subsidiaries shall not be
required to grant a Lien to Collateral Agent on real properties owned by
Borrower and its Subsidiaries having a value of less than $100,000 in the
aggregate for all such real properties owned by Borrower and its Subsidiaries.
(d)          Further Assurances.  Borrower agrees that it shall, and shall cause
each Subsidiary to, from time to time at the request of Collateral Agent,
execute and deliver such documents and do such acts and things as Collateral
Agent may reasonably request in order to provide for or perfect or protect
Collateral Agent’s Liens on the Collateral.
Section 6.13          Accounts.  Each deposit account or securities account of
Borrower or any Subsidiary shall at all times be maintained with an institution
that has entered into a control agreement with Collateral Agent and the
applicable Borrower or Subsidiary granting “control” (as defined in the UCC) of
such accounts to Collateral Agent upon payment in full of the Senior Debt and
otherwise in form and substance satisfactory to Collateral Agent, and in a
structure acceptable to Collateral Agent. Notwithstanding the foregoing, a
control agreement shall not be required for deposit accounts for petty cash
supporting local operations so long as the amounts on deposit in such deposit
accounts do not at any time exceed $10,000 in the aggregate for all such
accounts.
Section 6.14          Reserved.
Section 6.15          Maintenance of Proprietary Rights.  Borrower shall, and
shall cause each Subsidiary to:
(a)          Continue to own, or be licensed, or otherwise possess legally
enforceable rights, to use, sell or license, as applicable, all Proprietary
Rights used by it (in each case, free and clear of any Liens other than
Permitted Liens) (other than licenses granted to customers in the ordinary
course of business and licenses and rights granted to certain resellers and
distribution partners in the ordinary course of business), without any
obligation to pay fees, royalties or other amounts in excess of $100,000, in the
aggregate, with respect thereto (except in connection with the sale by any
Borrower of its products in the ordinary course of its business).
(b)          Not violate any TPI Agreements or any OSS Agreements in any respect
that could reasonably be expected to result in a Material Adverse Effect, and
each such TPI Agreement and OSS Agreement will continue to be legal, valid,
binding, enforceable and in full force and effect following the Closing Date
(except for such licenses, sublicenses or agreements that are replaced or do not
affect the value of Borrower’s or any Subsidiary’s Proprietary Rights and
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally).
(c)          Continue to be the sole and exclusive owner of the Proprietary
Rights used by it (free and clear of any Liens except Permitted Liens) and
continue to have the sole and exclusive rights to the use, license, sell and
distribute all material covered thereby in connection with the services or
products in respect of which such Proprietary Rights are currently being used,
sold,
-47-

--------------------------------------------------------------------------------



licensed or distributed (other than licenses granted to customers in the
ordinary course of business and licenses and rights granted to certain resellers
and distribution partners in the ordinary course of business).  Neither Borrower
nor any Subsidiary shall become contractually obligated to license and/or
disclose the source code for any non-Open Source Software aspects of Borrower’s
or such Subsidiary’s software products or services to third parties as a result
of Borrower’s or such Subsidiary’s use of such Open Source Software.
(d)          Except as could not reasonably be expected to result in a Material
Adverse Effect, not infringe any intellectual property rights of any third
party.
(e)          Except for those claims which could not reasonably be expected to
result in a Material Adverse Effect, promptly notify Collateral Agent of any
claims with respect to the Proprietary Rights made or, to the knowledge of
Borrower or any Subsidiary, threatened against Borrower or any Subsidiary,
(i) alleging that the manufacture, sale, licensing or use of any Proprietary
Rights as then manufactured, sold, licensed or used by Borrower or any
Subsidiary infringes on any intellectual property rights of any third party or
(ii) challenging the ownership by Borrower or any Subsidiary, or the validity,
of any such Proprietary Rights.
(f)          Except as disclosed on Schedule 5.23(f), not enter into or be bound
by any agreement under which Borrower or any Subsidiary is restricted, (i) from
selling, licensing or otherwise distributing any of its products or services to
any class or type of customers or through any type of channel in any geographic
area or during any period of time, or (ii) from combining, incorporating,
embedding or bundling or allowing others to combine, incorporate, embed or
bundle any of its products with those of another party.
(g)          Take all security measures necessary in Borrower’s reasonable
discretion to safeguard and maintain its property rights in all Proprietary
Rights owned by Borrower or such Subsidiary and used by it.  Borrower shall, and
shall cause each Subsidiary to, cause all officers, employees and consultants of
Borrower or any Subsidiary who have access to proprietary information for the
purpose of developing or overseeing the development of new Proprietary Rights
for the purpose of Services to execute and deliver to Borrower or such
Subsidiary an agreement regarding the protection of proprietary information, and
assignment to or ownership by Borrower or such Subsidiary of all Proprietary
Rights arising from the Services performed for Borrower or such Subsidiary by
such Persons.  Borrower shall promptly notify Collateral Agent if Borrower or
any Subsidiary becomes aware of any officer, employee or consultant of Borrower
or any Subsidiary having grounds to assert a claim to, or any ownership interest
in, any Proprietary Rights as a result of having been involved in the
development of such property while employed by or consulting to Borrower or any
Subsidiary or otherwise.  Except as disclosed on Schedule 5.23(g), all of the
computer software products within the Proprietary Rights owned by Borrower or
any Subsidiary shall be developed by employees of such Subsidiary within the
scope of their employment, as a “work made for hire”, or by consultants who
assign all rights to such products to Borrower or such Subsidiary or have
otherwise been assigned by such employees or consultants to Borrower or such
Subsidiary.
(h)          Except for any payments received from customers for products and
services provided in the ordinary course of business, not use government funding
or university or college resources or facilities in the development of
Proprietary Rights.
-48-

--------------------------------------------------------------------------------



(i)          Give fifteen (15) days’ advance notice to Collateral Agent of
before filing any applications for registration of any copyrights with the
United States Copyright Office.
Section 6.16          Post Closing Covenants.  Borrower shall satisfy the
requirements and/or provide to Collateral Agent each of the documents,
instruments, agreements and information set forth on Schedule 6.16, in form and
substance acceptable to Collateral Agent, on or before the date specified for
such requirement in such Schedule or such later date to be determined by
Collateral Agent in its sole discretion, each of which shall be completed or
provided in form and substance satisfactory to Collateral Agent.
Section 6.17          Reserved.
Section 6.18          Warrants.  Only Borrower shall issue warrants, and
Borrower shall only issue warrants that are exercisable for shares of common
capital stock of Borrower.  Prior to the issuance by Borrower of any warrants,
Borrower shall properly authorize and set aside the number of shares of common
capital stock needed in respect of such warrants to be issued so that the number
of shares of common capital stock needed in respect of all outstanding warrants,
including, without limitation, such warrants to be newly issued, are authorized
and set aside for issuance.  In respect of any and all warrants exercised by any
holder thereof, Borrower agrees that it shall issue and deliver, and shall only
issue and deliver, certificates of common capital stock to the holder thereof
(it being acknowledged and agreed that as set forth in Section 7.6 in no event
shall any cash payment of any kind be made in respect of any warrant other than
the BIP Warrant).
Section 6.19          Board Observer.  Borrower shall hold regular meetings of
its board of directors (or equivalent governing body) at least once per calendar
quarter and shall permit all members of management reasonably requested by
Collateral Agent to attend such meetings and be available to discuss the affairs
of Borrower and it Subsidiaries.  Collateral Agent shall be entitled to
designate one (1) observer (the “Observer”) of the board of directors (or
equivalent governing body) of Borrower, and any committee thereof, which
Observer shall receive (at the same time and in the same manner provided to the
directors) notice of and copies of all materials provided to directors in
connection with, and shall be entitled to attend, at Borrower’s expense, all
meetings of the board of directors (or equivalent governing body) of such Loan
Party, and any committee thereof.  Collateral Agent shall also receive (at the
same time and in the same manner provided to the directors) notice of and copies
of all materials provided to the directors in connection with any actions to be
taken by written consent of the board of directors (or equivalent governing
body) of each Loan Party, and any committee thereof.  Borrower shall reimburse
Collateral Agent for all reasonable expenses (including all reasonable travel,
meal and lodging expenses) incurred by the Observer (and any such additional
guests) in connection with attending any meetings described above.  If an issue
is to be discussed or otherwise arises at any meeting of the board of directors
or committee thereof which, in the reasonable good faith judgment of the board
of directors, is not appropriate to be discussed in the presence of the Observer
in order to preserve an attorney-client privilege or to discuss the Obligations
or any other matter involving the relationship between the Borrower and its
Subsidiaries, on the one hand, and the Collateral Agent and/or Lenders, on the
other hand, then such issue may be discussed without the Observer being present,
so long as the Observer is given notice of the occurrence of such judgment by
the board of directors and that the Observer is being excused.
-49-

--------------------------------------------------------------------------------



The Observer shall not be entitled to vote on any matters submitted to the board
of directors or any committee.  The appointment of the Observer to the board of
directors shall not limit the ability of the board of directors to take action
without a meeting so long as such action is permissible under applicable law and
this Agreement and prompt notice of such action is provided to the Collateral
Agent.
Section 6.20          Reporting.  Borrower will file complete and correct SEC
Reports within the time period required by the SEC or any other applicable
self-regulatory authority therefor, as applicable.
SECTION 7.          NEGATIVE COVENANTS.
So long as all or any portion of the Obligations hereunder remain outstanding
(other than contingent indemnification obligations for which no claim for
payment has yet been asserted), Borrower agrees that:
Section 7.1          Borrowings and Guaranties.  Borrower shall not, nor shall
it permit any Subsidiary to, issue, incur, assume, create or have outstanding
any Indebtedness for Borrowed Money, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
other Person, or otherwise agree to provide funds for payment  of the
obligations of another, or supply funds thereto or invest therein or otherwise
assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an obligation of another, or
subordinate any claim or demand it may have to the claim or demand of any other
Person; provided that the foregoing shall not restrict or operate to prevent:
(a)          the Obligations of Borrower and its Subsidiaries owing to
Collateral Agent and the Lenders under the Loan Documents and other indebtedness
and obligations of such Persons owing to Collateral Agent and the Lenders;
(b)          purchase money indebtedness and Capitalized Lease Obligations of
Borrower and its Subsidiaries in an amount not to exceed $460,000.00 in the
aggregate at any one time outstanding;
(c)          [reserved];
(d)          Senior Debt under the Senior Debt Agreement in an aggregate
principal amount not to exceed the Maximum First Lien Principal Amount (under
and as defined in the Senor Lender Intercreditor Agreement) outstanding at any
time;
(e)          indebtedness in the form of seller notes and earn-out obligations
incurred in connection with Permitted Acquisitions; provided, however, that
(i) such indebtedness shall at all times be subordinated to the Obligations
pursuant to a Subordination Agreement in form and substance satisfactory to
Collateral Agent, (ii) the aggregate outstanding principal amount of any and all
such seller notes and earn-out obligations shall not at any time exceed
$5,750,000, and (iii) such indebtedness shall at all times be unsecured;
-50-

--------------------------------------------------------------------------------



(f)          indebtedness of Borrower to any Wholly-owned Subsidiary or
indebtedness of any Wholly-owned Subsidiary to Borrower or another Wholly-owned
Subsidiary; provided that such indebtedness shall be evidenced by a demand note
in form and substance reasonably satisfactory to Collateral Agent and pledged
and delivered to Collateral Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of Borrower hereunder
in a manner reasonably satisfactory to Collateral Agent;
(g)          unsecured indebtedness of Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $143,750.00 in
the aggregate at any one time outstanding;
(h)          the MGL Seller Note; provided, however, that (i) such indebtedness
shall either (x) upon the prior written consent of Collateral Agent, be paid in
full (it being understood and agreed that any such prior written consent of
Collateral Agent shall require at a minimum that the Senior Lender shall have
consented to such payment) or (y) no later than 60 days following the date
hereof and at all times thereafter be subordinated to the Obligations pursuant
to a Subordination Agreement, (ii) the aggregate outstanding principal amount of
the MGL Seller Note shall not at any time exceed $1,600,000, and (iii) such
indebtedness shall at all times be unsecured;
(i)          the Brainchild Earn-Out; provided, however, that (i) the maximum
amount payable in respect of such indebtedness shall not exceed $201,250 and
(ii) such indebtedness shall at all times be unsecured;
(j)          the Brainchild Put Right; provided, however, that (i) the maximum
amount payable in respect of such indebtedness shall not exceed $575,000 and
(ii) such indebtedness shall at all times be unsecured;
(k)          the DialedIn Earn-Out; provided, however, that (i) the maximum
amount payable in respect of such indebtedness shall not exceed $57,500.
(l)          the DialedIn General Sales Commission; provided, however, that (i)
the maximum amount payable in respect of such indebtedness shall not exceed
$57,500 and (ii) such indebtedness shall at all times be unsecured; and
(m)          the DialedIn HP Sales Commission; provided, however, that (i) the
maximum amount payable in respect of such indebtedness shall not exceed $57,500
and (ii) such indebtedness shall at all times be unsecured.
Section 7.2          Liens.  Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided that the foregoing shall not apply
to nor operate to prevent:
(a)          Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Borrower or any
-51-

--------------------------------------------------------------------------------



Subsidiary is a party or other cash deposits required to be made in the ordinary
course of business; provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;
(b)          mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business as a matter of
law with respect to obligations which are not due or which are being contested
in good faith by appropriate proceedings which prevent enforcement of the matter
under contest;
(c)          judgment liens and judicial attachment liens not constituting an
Event of Default under Section 8.1(g) and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding;
(d)          Liens on equipment of Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 7.1(b), representing
or incurred to finance the purchase price of such Property; provided that no
such Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;
(e)          any interest or title of a lessor or sublessor under any operating
lease;
(f)          easements, rights of way, restrictions, zoning restrictions and
other similar encumbrances or minor defects or other irregularities in title
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary;
(g)          Liens granted in favor of Collateral Agent pursuant to the
Collateral Documents; and
(h)          Liens granted in favor of Senior Lender pursuant to the Senior Debt
Documents so long as such Lien is subject to the provisions of the Senior Lender
Intercreditor Agreement.
Section 7.3          Investments, Acquisitions, Loans and Advances.  Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided that
the foregoing shall not apply to or operate to prevent:
(a)          subject to Section 6.13, investments in direct obligations of the
United States of America or of any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America, provided that any such obligations shall mature within one year of the
date of issuance thereof;
-52-

--------------------------------------------------------------------------------



(b)          subject to Section 6.13, investments in commercial paper rated at
least P-1 by Moody’s and at least A-1 by S&P maturing within one year of the
date of issuance thereof;
(c)          subject to Section 6.13, investments in certificates of deposit
issued by the Senior Lender and by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;
(d)          subject to Section 6.13, investments in repurchase obligations with
a term of not more than 7 days for underlying securities of the types described
in subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;
(e)          subject to Section 6.13, investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;
(f)          investments constituting Permitted Acquisitions; and
(g)          other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $143,750.00 in
the aggregate at any one time outstanding.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
Section 7.4          Mergers, Consolidations and Sales.  Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided that this Section shall not apply to
nor operate to prevent:
(a)          the sale or lease of inventory or platform and/or software-based
service offerings in the ordinary course of business;
(b)          non-exclusive licensing of software in the ordinary course of
business;
(c)          the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;
(d)          upon at least five (5) Business Days prior written notice to
Collateral Agent, any merger of or by any Wholly-owned Subsidiary into Borrower
or into any other Wholly-owned Subsidiary;
-53-

--------------------------------------------------------------------------------



(e)          the sale, transfer, lease or other disposition of Property (other
than Receivables, software and intellectual property) of Borrower or any
Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for Borrower and its Subsidiaries not more
than $287,500.00 during any fiscal year of Borrower; and
(f)          mergers or consolidations constituting Permitted Acquisitions.
Section 7.5          Maintenance of Subsidiaries.  Borrower shall not assign,
sell or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Subsidiaries granted to Collateral
Agent on behalf of the Lenders pursuant to the Collateral Documents, (b) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary and (c) any
transaction permitted by Section 7.4(d) above.
Section 7.6          Dividends and Certain Other Restricted Payments.  Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or any warrants (including,
without limitation, the Warrants ), options, or similar instruments to acquire
the same (other than dividends or distributions payable solely in its capital
stock or other equity interests), (b) directly or indirectly purchase, redeem,
or otherwise acquire or retire any of its capital stock or other equity
interests or any warrants (other than the BIP Warrant), options, or similar
instruments to acquire the same, or (c) directly or indirectly pay management,
consulting or similar fees to any Affiliate of Borrower or a Subsidiary, or (d)
make any payment in respect of the Brainchild Earn-Out, the Brainchild Put
Right, the DialedIn Earn-Out, the DialedIn General Sales Commission or the
DialedIn HP Sales Commission, as applicable (collectively referred to herein as
“Restricted Payments”); provided that the foregoing shall not operate to prevent
the making of dividends or distributions by any Subsidiary to Borrower; provided
further that,
(i) Borrower may pay to the Brainchild Seller the Brainchild Earn-Out, in
accordance with the terms and conditions of Section 1.2.3 of the Brainchild
Purchase Agreement in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof;
(ii) Borrower may pay to the Brainchild Seller the Brainchild Put Right, in
accordance with the terms and conditions of Section 1.2.2 of the Brainchild
Purchase Agreement in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant
-54-

--------------------------------------------------------------------------------



to Section 6.5(d) hereof and (C) Borrower shall have Minimum Availability of no
less than $1,000,000;
(iii)  Borrower may pay to the DialedIn EO Recipients the DialedIn Earn-Out, in
accordance with the terms and conditions of Section 2.4 of the DialedIn Merger
Agreement as in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof;
(iv) Borrower may pay to the DialedIn EO Recipients the DialedIn General Sales
Commission, in accordance with the terms and conditions of the DialedIn Sales
Commission Agreement as in effect on the date hereof, so long as with respect to
any proposed payment prior to and after giving effect to such proposed payment,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) Borrower shall be in pro forma compliance with
the financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof;
(v) Borrower may pay to the DialedIn EO Recipients the DialedIn HP Sales
Commission, in accordance with the terms and conditions of the DialedIn Sales
Commission Agreement as in effect on the date hereof, so long as with respect to
any proposed payment prior to and after giving effect to such proposed payment,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) Borrower shall be in pro forma compliance with
the financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof; and
(vi) Borrower may pay to the GPA Learn Seller the GPA Learn Royalty (including,
but not limited to, any payments of the GPA Learn Royalties previously
prohibited by the terms hereof), in accordance with the terms and conditions of
the GPA Learn Royalty Agreement as in effect on the date hereof, so long as with
respect to any proposed payment prior to and after giving effect to such
proposed payment, (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) Borrower shall be in pro forma
compliance with the financial covenants contained in Section 7.12 hereof as of
the most recent fiscal quarter for which Borrower has delivered financial
statements pursuant to Section 6.5(d) hereof.
Section 7.7          Burdensome Contracts With Affiliates.  Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than as set forth on
Schedule 5.14 hereto) on terms and conditions which are less favorable to
Borrower or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.  Borrower shall provide a copy to Collateral Agent of any
contract, agreement or business arrangement entered into between Borrower or its
Subsidiaries and any Affiliate thereof.
-55-

--------------------------------------------------------------------------------



Section 7.8          No Changes in Fiscal Year.  The fiscal year of Borrower and
its Subsidiaries ends on December 31 of each year; and Borrower shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.
Section 7.9          Change in the Nature of Business.  Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity (other
than related, ancillary or complimentary businesses and activities) if as a
result the general nature of the business of Borrower or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date.
Section 7.10          No Restrictions.  Except pursuant to this Agreement, the
other Loan Documents and the Senior Debt Documents, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of Borrower or any Subsidiary to: 
(a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by Borrower or any other Subsidiary,
(b) pay any indebtedness owed to Borrower or any other Subsidiary, (c) make
loans or advances to Borrower or any other Subsidiary, (d) transfer any of its
Property to Borrower or any other Subsidiary except for (i) restrictions on the
transfer of specific Property contained in agreements relating to indebtedness
permitted hereunder securing such Property so long as such restrictions only
apply to the specific Property securing such indebtedness, (ii) customary
restrictions in leases, licenses and other contracts entered into in the
ordinary course of business customarily restricting the assignment thereof and
restrictions on licenses, sublicenses and assignments of intellectual property,
and (iii) customary restrictions on the Disposition of any asset pursuant to an
agreement with a Person who is not an Affiliate of the Borrower or its
Subsidiaries to dispose of such asset to such Person to the extent such
Disposition is permitted hereunder and so long as such restrictions only apply
to the assets being sold, or (e) guarantee the Obligations and/or grant Liens on
its assets to Collateral Agent on behalf of the Lenders as required by the Loan
Documents.
Section 7.11          Constituent Documents and Subordinated Debt.  Borrower
shall not, nor shall it permit any Subsidiary to, (a) amend or modify its
Constituent Documents in any manner materially adverse to Collateral Agent or
the Lenders, (b) amend or modify, or waive any rights under any, any Related
Agreement, other than immaterial amendments, modifications and waivers not
adverse to the interests of Collateral Agent or (c)(i) amend or modify any of
the terms or conditions relating to Subordinated Debt (except to the extent
permitted pursuant to the applicable Subordination Agreement), (ii) amend or
modify any of the terms or conditions relating to Senior Debt (except to the
extent permitted pursuant to the applicable Senior Lender Intercreditor
Agreement), (iii) make any voluntary prepayment of Subordinated Debt or effect
any voluntary redemption thereof, or (iv) make any payment on account of
Subordinated Debt which is prohibited under the terms of any instrument or
agreement subordinating the same to the Obligations, including, without
limitation, any Subordination Agreement.  Notwithstanding the foregoing,
Borrower may agree to a decrease in the interest rate applicable to Subordinated
Debt or to a deferral of repayment of any of the principal of or interest on the
Subordinated Debt beyond the current due dates therefor.
-56-

--------------------------------------------------------------------------------



Section 7.12          Financial Covenants.
(a)          Total Funded Debt/EBITDA Ratio.  As of the last day of each fiscal
quarter of Borrower ending during the relevant period set forth below, Borrower
shall not permit the Total Funded Debt/EBITDA Ratio to be greater than the
corresponding ratio set forth opposite such period:
Period(s) Ending
Total Funded Debt/EBITDA Ratio
shall not be greater than:
   
Fiscal quarter ending on or about 9/30/2016
3.45 to 1.00
Fiscal quarter ending on or about 12/31/2016
3.45 to 1.00
Fiscal quarter ending on or about 3/31/2017
3.45 to 1.00
Fiscal quarter ending on or about 6/30/2017
3.45 to 1.00
Fiscal quarter ending on or about 9/30/2017
3.45 to 1.00
Fiscal quarter ending on or about 12/31/2017 and at all times thereafter
3.45 to 1.00



(b)          Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of Borrower ending during the relevant period set forth below, Borrower
shall maintain a ratio of (i) EBITDA of Borrower and its Subsidiaries for the
four fiscal quarters then ended, less the sum of (x) Unfinanced Capital
Expenditures for such period and (y) Unfinanced Software Development Costs for
such period, to (ii) Fixed Charges of Borrower and its Subsidiaries for the same
four fiscal quarters then ended of not less than:
Period(s) Ending
Ratio shall not be less than:
   
Fiscal quarter ending on or about 9/30/2016
1.00 to 1.00
Fiscal quarter ending on or about 12/31/2016
1.00 to 1.00
Fiscal quarter ending on or about 3/31/2017
1.00 to 1.00
Fiscal quarter ending on or about 6/30/2017 and at all times thereafter
1.00 to 1.00



(c)          Software Development Costs.  Borrower shall not, nor shall it
permit any of its Subsidiaries to, incur Software Development Costs in an amount
in excess of the following amounts for the following specified periods: 
(i) $3,737,500 for the twelve (12) month period commencing as of July 1, 2016
through and including June 30, 2017 and (ii) $1,437,500 for the twelve (12)
month period commencing as of July 1, 2017 through and including June 30, 2018
and each twelve (12) month period thereafter.  The amount of any Software
Development Costs permitted to be made in respect of any twelve (12) month
period shall be increased by 100% of the unused amount of Software Development
Costs that were permitted to be made during the immediately preceding twelve
(12) month period pursuant hereto.  Software Development Costs in any twelve
(12) month period shall be deemed to use first, the amount permitted for such
twelve (12) month period without giving effect to any carryover amount and,
second, any amount permitted to be carried forward to such twelve (12) month
period.
-57-

--------------------------------------------------------------------------------



(d)          Operating Leases.  Borrower shall not, nor shall it permit any
Subsidiary to, acquire the use or possession of any Property under a lease or
similar arrangement, whether or not Borrower or any Subsidiary has the express
or implied right to acquire title to or purchase such Property, at any time if,
after giving effect thereto, the aggregate amount of fixed rentals and other
consideration payable by Borrower and its Subsidiaries under all such leases and
similar arrangements would exceed $230,000.00 during any fiscal year of
Borrower.  Capital Leases shall not be included in computing compliance with
this Section to the extent Borrower’s and its Subsidiaries’ liability in respect
of the same is permitted by Section 7.1(b).
Section 7.13          Rate Management Arrangements.  No Loan Party will enter
into Rate Management Agreements or become liable for liabilities arising from
Rate Management Agreements except as approved by the Collateral Agent or as
required under Section 6.14 of the Senior Debt Agreement.
Section 7.14          Real Property.  No Loan Party shall acquire any real
property except as permitted by the Required Lenders.  As soon as reasonably
practical after any permitted acquisition of real property, the Loan Party
acquiring such real property shall deliver a perfected mortgage Lien in favor of
the Collateral Agent, for the ratable benefit of the Lenders (and in form and
substance acceptable to the Collateral Agent) on any after-acquired real
property of Borrower or any of its Subsidiaries.
Section 7.15          Use of Collateral Agent’s or any Lender’s Name.  No Loan
Party shall use the Collateral Agent’s or any Lender’s name in connection with
any of its business operations other than disclosing the lending arrangement
among Borrower and its Subsidiaries and the Lenders or as otherwise required by
applicable law or regulation including, without limitation, as required by
reporting requirements under the Exchange Act.  Nothing herein contained is
intended to permit or authorize any Loan Party to make any contract on behalf of
any Lender or the Collateral Agent.
Section 7.16          Material Impairment.  No Loan Party shall become or be a
party to any contract or agreement which, in the reasonable business judgment of
such Loan Party, materially impairs such Person’s ability to perform under this
Agreement.
SECTION 8.          EVENTS OF DEFAULT AND REMEDIES.
Section 8.1          Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)          default in the payment when due of all or any part of the principal
or interest of the Term Loan (whether at the stated maturity thereof or at any
other time provided for in this Agreement), or default for a period of three (3)
days shall occur in the payment when due of any fee or other Obligation payable
hereunder or under any other Loan Document;
(b)          default in the observance or performance of any covenant set forth
in Sections 6.1, 6.4, 6.5, 6.6, 6.11, 6.13, 6.15, 6.16, 6.18, 6.19, 6.20, 6.21
and Section 7 or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;
-58-

--------------------------------------------------------------------------------



(c)          default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of Borrower or (ii) written notice thereof is given to Borrower by
Collateral Agent;
(d)          any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to Collateral Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) as of the date of the issuance or making or
deemed making thereof;
(e)          any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected Lien in favor of Collateral Agent on behalf
of the Lenders in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
(f)          default shall occur under any Indebtedness for Borrowed Money
(other than the Senior Debt) issued, assumed or guaranteed by Borrower or any
Subsidiary aggregating in excess of $115,000.00, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);
(g)          any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $115,000.00 (except to the extent fully covered by
insurance as to which the insurer has been notified of such judgment and has not
denied coverage), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
(h)          Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$115,000.00 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $115,000.00 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against Borrower or any Subsidiary, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by
-59-

--------------------------------------------------------------------------------



reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;
(i)          any Change of Control shall occur;
(j)          Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 8.1(k);
(k)          a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any Subsidiary, or any substantial
part of any of its Property, or a proceeding described in Section 8.1(j)(v)
shall be instituted against Borrower or any Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days;
(l)          (i) the occurrence of an “Event of Default” under Section 8.1(a) of
the Senior Debt Agreement as in effect on the date hereof with respect to
principal and/or interest in an aggregate amount in excess of $406,250 or
(ii) the occurrence of any other breach or default, or the occurrence of any
condition or event, with respect to the Senior Debt if the effect of such
breach, default or occurrence is to cause the Senior Debt to become or be
declared due and payable prior to its stated maturity;
(m)          any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any subordination agreement
that relates to any Subordinated Debt, or any subordination provision in any
guaranty by Borrower or any Subsidiary of any Subordinated Debt, shall cease to
be in full force and effect or enforceable; or Borrower, any Subsidiary or any
other Person (including the holder of any applicable Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision or breach any provision in any such subordination agreement;
(n)          any court, government or Governmental Authority shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
material portion of the Property of any Loan Party; or
(o)          any investigation or proceeding before or by any Governmental
Authority could reasonably be expected to have a Material Adverse Effect.
-60-

--------------------------------------------------------------------------------



Section 8.2          Non Bankruptcy Defaults.  When any Event of Default (other
than those described in Section 8.1(j) or (k) with respect to Borrower) has
occurred and is continuing, Collateral Agent may, by written notice to Borrower
declare the principal of and the accrued interest on the Term Loan to be
forthwith due and payable and thereupon the Term Loan, including both principal
and interest thereon, shall be and become immediately due and payable together
with all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind.
Section 8.3          Bankruptcy Defaults.  When any Event of Default described
in Section 8.1(j) or (k) with respect to Borrower has occurred and is
continuing, then the Term Loan together with all other amounts payable under the
Loan Documents shall immediately become due and payable without presentment,
demand, protest or notice of any kind.
SECTION 9.          COLLATERAL AGENT.
Section 9.1          Appointment and Authorization of Collateral Agent.  Each
Lender hereby irrevocably (subject to Section 9.9) appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “Collateral Agent” herein and in the other Loan Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
Section 9.2          Collateral Matters.
(a)          Each Lender hereby irrevocably authorizes and directs Collateral
Agent to enter into the Collateral Documents for the benefit of the Lenders. 
Each Lender hereby authorizes the Collateral Agent to act as the agent of such
Person for purposes of acquiring, holding and enforcing any and all Liens on
Collateral to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  Each Lender by the acceptance
thereof will be deemed to agree, that, except as otherwise set forth in Section
11.8, any action taken or directed by the Collateral Agent, in accordance with
the provisions of this Agreement or the Collateral Documents, and the exercise
by Collateral Agent of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.
-61-

--------------------------------------------------------------------------------



(b)          Each Lender hereby irrevocably authorizes the Collateral Agent to
release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (i) upon the payment in full of all Obligations (other
than contingent indemnification obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder, (iii) subject to
Section 11.8, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default if approved, authorized
or ratified in writing by the Required Lenders.
(c)          Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Liens in assets which, in accordance with Article 9 of the
UCC can be perfected only by possession.  Should any Lender (other than the
Collateral Agent) obtain possession of any such Collateral, such Lender shall
notify the Collateral Agent thereof, and, promptly upon the Collateral Agent’s
request therefor deliver such Collateral to the Collateral Agent or in
accordance with the Collateral Agent’s instructions.
Section 9.3          Delegation of Duties.  The Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Collateral Agent shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
Section 9.4          Liability of Collateral Agent.  Neither the Collateral
Agent nor its Affiliates (other than Borrower) shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Borrower or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its Obligations hereunder or thereunder.  Neither
the Collateral Agent nor its Affiliates (other than Borrower) shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of  Borrower.
Section 9.5          Reliance by Collateral Agent.
(a)           The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower), independent accountants and other
experts selected by the
-62-

--------------------------------------------------------------------------------



Collateral Agent.  The Collateral Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
commercially reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or all Lenders, if required hereunder, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders and
participants.  Where this Agreement expressly permits or prohibits an action
unless the Required Lenders otherwise determine, the Collateral Agent shall, and
in all other instances, the Collateral Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.
(b)           For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Collateral Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.
Section 9.6          Notice of Default.  The Collateral Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Collateral Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default”.  The
Collateral Agent will notify the Lenders of its receipt of any such notice.  The
Collateral Agent shall take such action with respect to such Default or Event of
Default as may be directed by the Required Lenders in accordance with
Section 11.2; provided, however, that unless and until the Collateral Agent has
received any such direction, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
Section 9.7          Investment Decision; Disclosure of Information by
Collateral Agent.  Each Lender acknowledges that neither the Collateral Agent
nor its Affiliates (other than Borrower) has made any representation or warranty
to it, and that no act by the Collateral Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of
Borrower, shall be deemed to constitute any representation or warranty by the
Collateral Agent or its Affiliates (other than Borrower) to any Lender as to any
matter, including whether the Collateral Agent or its Affiliates (other than
Borrower) have disclosed material information in their possession.  Each Lender
represents to the Collateral Agent that it has, independently and without
reliance upon the Collateral Agent or its Affiliates (other than Borrower) and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and
their respective Subsidiaries, and all applicable legal requirements relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Collateral Agent or its Affiliates (other than
Borrower) and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under this Agreement and the
-63-

--------------------------------------------------------------------------------



other Loan Documents, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower.  Except for notices, reports
and other documents expressly required to be furnished to Lenders by the
Collateral Agent herein, the Collateral Agent shall not have any duty or
responsibility to provide any Lender with any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower which may come into the possession of the
Collateral Agent or its Affiliates (other than Borrower).
Section 9.8          Indemnification of Collateral Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Collateral Agent or its Affiliates acting pursuant to Section
9.2 (other than Borrower) (to the extent not reimbursed by or on behalf of any
Borrower and without limiting the obligation of Borrower to do so), pro rata
based on the principal amount of the Notes then held by each Lender, and hold
harmless the Collateral Agent or its Affiliates acting pursuant to Section 9.2
(other than Borrower) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) that may be incurred by or asserted or awarded against the
Collateral Agent or its Affiliates (other than Borrower), in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Term
Loan, except to the extent such claim, damage, loss, liability, cost, or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Collateral Agent’s or its Affiliate’s
(other than Borrower) gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Required Lenders
or the Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limitation of the
foregoing, each Lender shall reimburse the Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including reasonable
attorneys fees and the allocated costs of internal counsel) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Collateral Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Collateral
Agent.
Section 9.9          Successor Collateral Agent.  The Collateral Agent may
resign as Collateral Agent upon 45 days’ notice to the Lenders and Borrower.  If
the Collateral Agent resigns under this Agreement, the Required Lenders
(excluding the Lender, if any, that is the resigning Collateral Agent for
purposes of this vote) shall appoint from among the Lenders a successor
collateral agent for the Lenders which successor collateral agent shall be
consented to by Borrower at all times other than during the existence of an
Event of Default (which consent of Borrower shall not be unreasonably withheld
or delayed).  If no successor collateral agent is appointed prior to the
effective date of the resignation of the Collateral Agent, the Collateral Agent
may appoint, after consulting with the Lenders and Borrower, a successor
collateral agent from among the other Lenders.  Upon the acceptance of its
appointment as successor collateral
-64-

--------------------------------------------------------------------------------



agent hereunder, such successor collateral agent shall succeed to all the
rights, powers and duties of the retiring Collateral Agent and the term
“Collateral Agent” shall mean such successor collateral agent and the retiring
Collateral Agent’s appointment, powers and duties as Collateral Agent shall be
terminated.  After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.  If no successor collateral agent has accepted appointment
as Collateral Agent by the date which is 45 days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Collateral Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
Section 9.10          Reliance on Collateral Agent.  Notwithstanding the
foregoing, Borrower shall be entitled to rely conclusively on the written
instructions of the Collateral Agent made on behalf of the Lenders, as to any
actions required or permitted to be taken by the Collateral Agent pursuant to
Sections 9.2, 9.3 or 9.6, and no party hereunder shall have any cause of action
against any Borrower for any action taken by Borrower in reliance upon the
written instructions of the Collateral Agent.
SECTION 10.          REPRESENTATIONS AND WARRANTIES OF LENDER.
Lender represents and warrants to Borrower as follows:
Section 10.1          Securities Laws.
(a)          The Purchased Securities are being or will be acquired by Lender
and Collateral Agent hereunder for their own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution
thereof in any transaction which would be in violation of state or federal
securities laws.
(b)          Each of Lender and Collateral Agent is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
(c)          Each of Lender and Collateral Agent understands that (i) the
Purchased Securities constitute “restricted securities” under the Securities
Act, (ii) the offer and sale of the Purchased Securities hereunder is not
registered under the Securities Act or under any “blue sky” laws in reliance
upon certain exemptions from such registration and that Borrower is relying on
the representations made herein by Lender and Collateral Agent in its
determination of whether such specific exemptions are available, and (iii) the
Purchased Securities may not be transferred except pursuant to an effective
registration statement under the Securities Act, or under an exemption from such
registration available under the Securities Act and under applicable “blue sky”
laws or in a transaction exempt from such registration. Each of Lender and
Collateral Agent acknowledges that: (1) it has no right to require registration
thereof under the Securities Act or any “blue sky” laws, and (2) there is not
now and is not contemplated to be any public market therefor.  As a result,
Lender and Collateral Agent are prepared to bear the economic risk of an
investment in the Purchased Securities for an indefinite period of time.
-65-

--------------------------------------------------------------------------------



(d)          Each of Lender and Collateral Agent (i) has been given an
opportunity to have access to all material books and records of the Loan Parties
and all of their respective material contracts, agreements and documents and
(ii) has had an opportunity to ask questions of, and receive answers from,
representatives of the Loan Parties and which representatives have made
available to Lender and Collateral Agent such information regarding the Loan
Parties and their current respective businesses, operations, assets, finances,
financial results, financial condition and prospects in order for Lender and
Collateral Agent to make a fully informed decision to purchase and acquire the
Purchased Securities.  Each of Lender and Collateral Agent has generally such
knowledge and experience in business and financial matters, and with respect to
investments in securities of privately held companies, as to enable it to
understand and evaluate the risks of an investment in the Purchased Securities
and form an investment decision with respect thereto.  The foregoing, however,
does not limit or modify the representations and warranties set forth in Section
5 hereof or in any other Loan Document or the right of Lender or Collateral
Agent to rely thereon.
SECTION 11.          MISCELLANEOUS.
Section 11.1          No Waiver, Cumulative Remedies.  No delay or failure on
the part of Collateral Agent or the Lenders in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of Collateral Agent
and the Lenders are cumulative to, and not exclusive of, any rights or remedies
which Collateral Agent and the Lenders would otherwise have.
Section 11.2          Non-Business Days.  If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable.  In the case of any payment of principal falling due
on a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
Section 11.3          Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use.
Section 11.4          Survival of Indemnity and Certain Other Provisions.  All
indemnity provisions, including, but not limited to, Section 11.10, shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement and the other Loan Documents, and shall remain in force beyond
the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim thereunder.  All such indemnity and
other provisions shall be binding upon the successors and assigns of Borrower
and shall inure to the benefit of each applicable Indemnitee and its successors
and assigns.
-66-

--------------------------------------------------------------------------------



Section 11.5          Notices.  Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including notice by telecopy) and shall be given to the relevant party at its
address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the other
given by courier, by United States certified or registered mail, by telecopy (if
applicable) or by other telecommunication device capable of creating a written
record of such notice and its receipt.  Notices under the Loan Documents shall
be addressed:
to Borrower:

Quadrant 4 System Corporation
1501 E. Woodfield Road, Suite 205S
Schaumburg, IL 60174
Attention: Nandu Thonadvadi
Telephone:  (847) 871-9450          
Telecopy:  N/A
 
 
With a copy to:
Nixon Peabody LLP
70 W. Madison, Suite 3500
Chicago, Illinois  60602
Attn:  Gary I. Levenstein, Esq.
Telecopier No.: (844) 562-7985
to Collateral Agent:

BIP Lender, LLC
3575 Piedmont Road NE
Building 15, Suite 730
Atlanta, GA 30305
Attention:  Cres Ferrell
Telephone:  (404) 405-2807
Telecopy:  N/A
 
With a copy to:
Nelson Mullins Riley & Scarborough LLP
201 17th Street, N.W.
Atlanta, Georgia 30363
Facsimile:  (404) 322-6050
Attention:  William J. Ching



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, 5 days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 2 shall be effective only upon receipt.
Section 11.6          Counterparts.  This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, each of which shall constitute an original, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.
Section 11.7          Successors and Assigns.  This Agreement shall be binding
upon Borrower and its successors and assigns, and shall inure to the benefit of
the Collateral Agent, the Lenders and their respective successors and assigns,
including any subsequent holder of any of the Obligations.  Borrower may not
assign any of its rights or obligations under any Loan Document without the
written consent of Collateral Agent.  Subject to applicable securities laws,
each Lender or Collateral Agent may, without the consent of Borrower or any
other Loan Party, transfer any Note and the Warrant Securities held by it in
whole or in part and may assign its rights under the Loan Documents to such
transferee. In addition, each Lender may at any time,
-67-

--------------------------------------------------------------------------------



without the consent of, or notice to, any Loan Party sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement and the other Loan Documents; provided
that such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, and the Loan Parties shall continue to deal solely and
directly with such Lender, as the case may be, in connection with the provisions
of this Agreement and the other Loan Documents.
Section 11.8          Amendments, etc.  No amendment, modification, termination
or waiver of any provision of this Agreement or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders; provided, however that without the prior written consent
of the Lender affected thereby, an amendment, waiver, supplement or modification
of this Agreement, or any Note or the BIP Warrant or any consent to departure
from a term or provision hereof or thereof may not: (A) reduce the rate of or
extend the time for payment of principal or interest on the Notes; (B) reduce
the principal amount of the Notes; (C) make the Notes payable in money other
than that stated in the Notes; (D) reduce the amount or extend the time of
payment of fees or other compensation payable to the Lenders hereunder; (E)
change any provision of this Section or the definition of “Required Lenders” or
any other provision specifying the number or percentage of the Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder; (F) release all or substantially
all of the Collateral, except to the extent such Collateral is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, in which case such release may be made by the Collateral
Agent acting alone as provided in Section 9 or (G) amend Section 2.8 hereof.  No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in similar or other circumstances.
Section 11.9          Headings.  Article and Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.
Section 11.10          Costs and Expenses; Indemnification.
(a)          Borrower agrees to pay all reasonable costs and expenses of
Collateral Agent and the Lenders in connection with the preparation,
negotiation, execution, delivery, and administration of the Loan Documents,
including the fees and disbursements of counsel to Collateral Agent, in
connection with (i) the preparation and execution of the Loan Documents and in
connection with the transactions contemplated hereby or thereby, (ii) any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, (iii) any Change of Control and (iv) any
redemption of the Notes or the BIP Warrant, in each case together with any fees
and charges suffered or incurred by Collateral Agent and the Lenders in
connection with periodic environmental audits, fixed asset appraisals, title
insurance policies, collateral filing fees and lien searches.  Borrower agrees
to pay to Collateral Agent and the Lenders all costs and expenses incurred or
paid by Collateral Agent or the Lenders, including attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving Borrower or any
Subsidiary as a debtor
-68-

--------------------------------------------------------------------------------



thereunder).  Borrower further agrees to indemnify Collateral Agent and the
Lenders, and any security trustee therefor, their respective Affiliates, and
each of their respective directors, officers, employees, agents, advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including all
reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of the Term Loan, other than those which arise from the gross
negligence or willful misconduct of the party claiming indemnification as
determined by a final, non-appealable judgment by a court of competent
jurisdiction.  Borrower, upon demand by Collateral Agent at any time, shall
reimburse Collateral Agent and the Lenders for any legal or other expenses
(including all fees and disbursements of counsel for any such Indemnitee)
incurred in connection with investigating or defending against any of the
foregoing (including any settlement costs relating to the foregoing) except if
the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified as determined by a final, non-appealable judgment by a
court of competent jurisdiction.  To the extent permitted by applicable law,
Borrower shall not assert or cause any Subsidiary to assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or the other Loan Documents or any agreement or instrument contemplated hereby
or thereby, the transactions contemplated hereby or thereby, the Term Loan or
the use of the proceeds thereof. Borrower for itself and all endorsers,
guarantors and sureties and their heirs, legal representatives, successors and
assigns, hereby further specifically waives any rights that it may have under
Section 1542 of the California Civil Code (to the extent applicable), which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further waives any similar
rights under applicable laws.
(b)          Borrower unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Indemnitee for any damages, costs, loss or expense, including, response,
remedial or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following:  (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
Environmental Law, whether federal, state, or local, and any regulations
promulgated thereunder, by Borrower or any Subsidiary or otherwise occurring on
or with respect to its Property (whether owned or leased), (iii) any claim for
personal injury or property damage in connection with Borrower or any Subsidiary
or otherwise occurring on or with respect to its Property (whether owned or
leased), and (iv) the inaccuracy or breach of any environmental representation,
warranty or covenant by Borrower or any Subsidiary made herein or in any other
Loan Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages,
costs, loss or expense arising from the willful misconduct or gross
-69-

--------------------------------------------------------------------------------



negligence of the relevant Indemnitee as determined by a final, non-appealable
judgment by a court of competent jurisdiction.
Section 11.11          Set off.  In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, Collateral
Agent, the Lenders and each of their respective affiliates is hereby authorized
by Borrower at any time or from time to time, without notice to Borrower, or to
any other Person, any such notice being hereby expressly waived to the extent
permitted by applicable law, to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts or any payroll
accounts) and any other indebtedness at any time held or owing by Collateral
Agent, the Lenders or the applicable affiliate, to or for the credit or the
account of Borrower, whether or not matured, against and on account of the
Obligations of Borrower to Collateral Agent and the Lenders under the Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) Collateral Agent or the Lenders  shall have made any demand
hereunder or (b) the principal of or the interest on the Term Loan and other
amounts due hereunder shall have become due and payable pursuant to Section 8
and although said obligations and liabilities, or any of them, may be contingent
or unmatured.
Section 11.12          Entire Agreement.  The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.
Section 11.13          Governing Law.  This Agreement and the other Loan
Documents (except as otherwise specified therein), and any claim, controversy,
dispute or cause of action (whether in contract, tort or otherwise) based upon,
arising out of or relating to this Agreement or any Loan Document, and the
rights and duties of the parties hereto, shall be governed by and construed and
determined in accordance with the internal laws of the State of Georgia.
Section 11.14          Severability of Provisions.  Any provision of any Loan
Document that is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the enforceability of
such provision in any other jurisdiction.  All rights, remedies and powers
provided in this Agreement and the other Loan Documents may be exercised only to
the extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
Section 11.15          Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Term Loan or other obligations outstanding under this Agreement
or any
-70-

--------------------------------------------------------------------------------



other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Lenders may have received
hereunder shall, at the option of the Required Lenders, be (i) applied as a
credit against the then outstanding principal amount of Obligations hereunder
and accrued and unpaid interest thereon (not to exceed the maximum amount
permitted by applicable law), (ii) refunded to Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither Borrower nor any guarantor or endorser
shall have any action against Collateral Agent or the Lenders for any damages
whatsoever arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of the
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Obligations shall remain at
the Maximum Rate until the Lenders shall have received the amount of interest
which the Lenders would have received during such period on the Obligations had
the rate of interest not been limited to the Maximum Rate during such period.
Section 11.16          Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as Borrower has one or more Subsidiaries.  Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.
Section 11.17          Submission to Jurisdiction; Waiver of Venue; Service of
Process.
(a)          BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
GEORGIA SITTING IN FULTON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF GEORGIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
-71-

--------------------------------------------------------------------------------



JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT COLLATERAL AGENT OR THE LENDERS MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
(b)          BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(c)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.5.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 11.18          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. IN
THE EVENT ANY SUCH ACTION OR PROCEEDING IS BROUGHT OR FILED IN ANY UNITED STATES
FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA OR IN ANY STATE COURT OF THE
STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN SECTION 11.8
HEREOF IS DETERMINED OR HELD TO BE INEFFECTIVE OR UNENFORCEABLE, THE PARTIES
HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS SHALL BE RESOLVED BY REFERENCE TO A
PRIVATE JUDGE SITTING WITHOUT A JURY, PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, BEFORE A MUTUALLY ACCEPTABLE REFEREE OR, IF THE PARTIES
HERETO CANNOT AGREE, A REFEREE SELECTED BY THE PRESIDING JUDGE OF SAN FRANCISCO
COUNTY, CALIFORNIA.  SUCH PROCEEDING SHALL BE CONDUCTED IN SAN FRANCISCO COUNTY,
CALIFORNIA, WITH CALIFORNIA RULES OF EVIDENCE AND DISCOVERY
-72-

--------------------------------------------------------------------------------



APPLICABLE TO SUCH PROCEEDING.  IN THE EVENT ANY ACTIONS OR PROCEEDINGS ARE TO
BE RESOLVED BY JUDICIAL REFERENCE, ANY PARTY MAY SEEK FROM ANY COURT HAVING
JURISDICTION THEREOVER ANY PREJUDGMENT ORDER, WRIT OR OTHER RELIEF AND HAVE SUCH
PREJUDGMENT ORDER, WRIT OR OTHER RELIEF ENFORCED TO THE FULLEST EXTENT PERMITTED
BY LAW NOTWITHSTANDING THAT ALL ACTIONS OR PROCEEDINGS ARE OTHERWISE SUBJECT TO
RESOLUTION BY JUDICIAL REFERENCE.
Section 11.19          Intercreditor Agreement.  Notwithstanding any provision
to the contrary in this Agreement, this Agreement, the Liens and security
interests granted to the Collateral Agent under the Loan Documents, at law or
equity, pursuant to this Agreement (other than with respect to the life
insurance required by Section 6.20 hereof), and the exercise of any right or
remedy by the Collateral Agent and any Lender hereunder are subject to the
provisions of the Senior Lender Intercreditor Agreement.  Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all right and remedies of the Collateral Agent and the Lenders shall
be subject to the applicable terms of the Senior Lender Intercreditor Agreement,
and until the Senior Debt is paid in full, any obligation of any Loan Party
hereunder with respect to the delivery or control of any Collateral (other than
the life insurance required by Section 6.20 hereof), the notation of any lien on
any certificate of title, bill of lading or other document, or the giving of any
notice to any bailee shall be deemed to be satisfied if the applicable Loan
Party complies with the requirements of the similar provision of the Senior Debt
Agreement or the applicable Senior Debt Documents.
Section 11.20          Time is of the Essence.  Time is of the essence of this
Agreement and each of the other Loan Documents.
Section 11.21          Confidentiality.  Collateral Agent and the Lenders each
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower or any Subsidiary and its obligations, (g) with
the prior written consent of Borrower, (h) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to Collateral Agent or the Lenders or any of
their respective Affiliates on a non-confidential basis from a source other than
Borrower or any Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors, or (i) to
rating
-73-

--------------------------------------------------------------------------------



agencies if requested or required by such agencies in connection with a rating
relating to the Term Loan; provided that only basic information about the
pricing and structure of the transaction evidenced hereby may be disclosed
pursuant to this subsection (i).  For purposes of this Section, “Information”
means all information received from Borrower or any of the Subsidiaries or from
any other Person on behalf of Borrower or any Subsidiary relating to Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to Collateral Agent or the Lenders on a
non-confidential basis prior to disclosure by Borrower or any of its
Subsidiaries or from any other Person on behalf of Borrower or any of the
Subsidiaries; provided that, in the case of information received from Borrower
or any Subsidiary, or on behalf of Borrower or any Subsidiary, after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 11.22          Further Assurances.  Each of the parties shall execute
such documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement, including without limitation, any
post-closing assignment(s) by any Lender of the Notes or the BIP Warrant to a
Person not currently a party hereto, subject to the limitations set forth
herein.


[Signature Pages to Follow]
 
 
-74-

--------------------------------------------------------------------------------

This Senior Subordinated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 
“Borrower”

QUADRANT 4 SYSTEM CORPORATION


By:  /s/ Nandu Thondavadi                           
Name: Nandu Thondavadi
Title: President and Chief Executive Officer          
 

 
 
 
[Senior Subordinated Credit Agreement]

--------------------------------------------------------------------------------




 
“Collateral Agent”

BIP LENDER, LLC


By:/s/ Mark Buffington                            
Name: Mark Buffington
Title: Manager
 
 
 
“Lender”


BIP QUADRANT 4 DEBT FUND I, LLC


By:  /s/ Mark Buffington                            
Name: Mark Buffington
Title: Manager

 

 
[Senior Subordinated Credit Agreement]
 

--------------------------------------------------------------------------------



Exhibit A
BIP Warrant
(see attached)
 

 

--------------------------------------------------------------------------------

Exhibit B
Term Note
(see attached)
 
 
 

--------------------------------------------------------------------------------



Exhibit C
Quadrant 4 System Corporation
Compliance Certificate

To:
BIP LENDER, LLC

This Compliance Certificate is furnished to BIP Lender, LLC (“Collateral Agent”)
pursuant to that certain Senior Subordinated Credit Agreement dated as of
November 3, 2016, by and among Quadrant 4 System Corporation, Collateral Agent
and BIP Quadrant 4 Debt Fund I, LLC  (the “Credit Agreement”).  Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.
The Undersigned hereby certifies, that:
1.          I am the duly elected _____________________________________ of
Borrower;
2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth below;
4.          The financial statements required by Section 6.5 of the Credit
Agreement and being furnished to you concurrently with this certificate are, to
the best of my knowledge, true, correct and complete as of the dates and for the
periods covered thereby; and
5.          The Attachment hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________

--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, ___.
QUADRANT 4 SYSTEM CORPORATION
By                                                                          
Name                                                               
Title                                                                 
 
 
-2-

--------------------------------------------------------------------------------



Schedule I
to Compliance Certificate
Quadrant 4 System Corporation
Compliance Calculations
for Senior Subordinated Credit Agreement dated as of November 3, 2016
Calculations as of _____________, _______




A.          Total Funded Debt/EBITDA Ratio (Section 7.12(a))
 
1.          Total Funded Debt
$___________
2.          Net Income for past 4 quarters
___________
3.          Interest Expense for past 4 quarters
___________
4.          Income taxes for past 4 quarters
___________
5.          Depreciation and Amortization Expense for past 4 quarters
___________
6.          Add-Backs Specified in the definition of EBITDA
___________
7.          Sum of Lines A2, A3, A4, A5 and A6 (“EBITDA”)
___________
8.          Ratio of Line A1 to A7
____:1.0
9.          Line A8 ratio must not exceed
3.45:1.0
10.          Borrower is in compliance (circle yes or no)
yes/no
B.          Fixed Charge Coverage Ratio (Section 7.12(b))
 
1.          Sum of lines A2, A3, A4, A5, and A6 (“EBITDA”)
$___________
2.          Unfinanced Capital Expenditures for past 4 quarters
$___________
3.          Unfinanced Software Development Costs for past 4 quarters
$___________
4.          Lines B1 minus the sum of B2 and B3 (“EBITDA”)
$___________
5.          Principal payments due within next 4 quarters, including anticipated
Earn Out Obligations that could become due within the next 4 quarters
$___________
6.          Interest Expense for past 4 quarters (or as annualized)
$___________
7.          Income taxes for past 4 quarters
$___________
8.          Distributions for past 4 quarters
$___________
9.          Sum of Lines B5, B6, B7 and B8
$___________




--------------------------------------------------------------------------------





10.          Ratio of Line B4 to Line B9
____:1.0
11.          Line B10 ratio must not be less than
1.0:1.0
12.          Borrower is in compliance (circle yes or no)
yes/no
C.          Software Development Costs (Section 7.12(c))
 
1.          Software Development Costs to date for the applicable twelve (12)
month period
$___________
2.          Maximum permitted amount
$___________
3.          Borrower is in compliance (circle yes or no)
yes/no
D.          Operating Leases (Section 7.12(d))
 
1.          Year-to-date Operating Leases
$___________
2.          Maximum permitted amount
$___________
3.          Borrower is in compliance (circle yes or no)
yes/no

 

 
-2-

--------------------------------------------------------------------------------



Schedule 5.2
Subsidiaries
Name
Jurisdiction of Organization
Percentage Ownership
Owner
____________________
____________
________
____________
____________________
____________
________
____________
____________________
____________
________
____________


 
 
 
 
 
 